Exhibit 10.1 

 



 

 

Credit Agreement and Guaranty

 

Dated as of

 

February 10, 2020

 

among

 

Agile Therapeutics, Inc.,
as the Borrower,

 

The Guarantors from Time to Time Party hereto,

 

as Guarantors

 

The Lenders from Time to Time Party hereto,

 

as Lenders

 

and

 

Perceptive Credit Holdings III, LP

 

and its successors and assigns party hereto,

 

as Administrative Agent and as a Lender

 

$35,000,000

 

 



 



 

 

 

Table of Contents

 



Section Heading Page       Article I Definitions 1       Section 1.01. Certain
Defined Terms 1 Section 1.02. Accounting Terms and Principles 25 Section 1.03.
Interpretation 26 Section 1.04. Divisions 26       Article 2 The Commitments 26
      Section 2.01. Term Loans 26 Section 2.02. Proportionate Shares 28
Section 2.03. Fees 28 Section 2.04. Notes 28 Section 2.05. Use of Proceeds 28  
    Article 3 Payments of Principal and Interest 28       Section 3.01.
Repayment 28 Section 3.02. Interest 29 Section 3.03. Prepayments 30      
Article 4 Payments, Etc. 32       Section 4.01. Payments 32 Section 4.02.
Computations 33 Section 4.03. Notices 33 Section 4.04. Set-Off 34      
Article 5 Yield Protection, Etc. 34       Section 5.01. Additional Costs 34
Section 5.02. Illegality 35 Section 5.03. Taxes 35 Section 5.04. Delay in
Requests 39       Article 6 Conditions Precedent 40       Section 6.01.
Conditions to Tranche A Term Loan; Closing Date 40 Section 6.02. Conditions to
Tranche B Term Loan; Tranche B Term Loan Borrowing Date 42 Section 6.03.
Conditions to Tranche C Term Loan; Tranche C Term Loan Borrowing Date 43      

 



 -i- 

 

 



Article 7 Representations and Warranties 44       Section 7.01. Power and
Authority 44 Section 7.02. Authorization; Enforceability 44 Section 7.03.
Governmental and Other Approvals; No Conflicts 44 Section 7.04. Financial
Statements; Material Adverse Change 45 Section 7.05. Properties 45 Section 7.06.
No Actions or Proceedings 47 Section 7.07. Compliance with Laws and Agreements
47 Section 7.08. Taxes 48 Section 7.09. Full Disclosure 48 Section 7.10.
Regulation 49 Section 7.11. Solvency 49 Section 7.12. Subsidiaries 49
Section 7.13. [Intentionally Omitted] 49 Section 7.14. Material Agreements 49
Section 7.15. Restrictive Agreements 49 Section 7.16. Real Property 50
Section 7.17. Pension and Other Plans 50 Section 7.18. Collateral; Security
Interest 50 Section 7.19. Regulatory Approvals 50 Section 7.20. Capitalization
52 Section 7.21. Insurance 52 Section 7.22. [Intentionally Omitted] 52
Section 7.23. Sanctions Laws 53 Section 7.24. Anti-Corruption Laws 53
Section 7.25. Anti-Terrorism Laws 53       Article 8 Affirmative Covenants and
Financial Covenants 53       Section 8.01. Financial Statements and Other
Information 53 Section 8.02. Notices of Material Events 55 Section 8.03.
Existence; Maintenance of Properties, Etc 58 Section 8.04. Payment of
Obligations 58 Section 8.05. Insurance 58 Section 8.06. Books and Records;
Inspection Rights 59 Section 8.07. Compliance with Laws 59 Section 8.08.
Licenses 60 Section 8.09. Action under Environmental Laws 60 Section 8.10. Use
of Proceeds 60 Section 8.11. Certain Obligations Respecting Subsidiaries;
Further Assurances; Intellectual Property 60 Section 8.12. Termination of
Non-Permitted Liens 61 Section 8.13. Non-Consolidation 62 Section 8.14.
Anti-Terrorism and Anti-Corruption Laws 62 Section 8.15. Minimum Liquidity 62
Section 8.16. Minimum Product Revenue 62 Section 8.17. Maintenance of Regulatory
Approvals, Contracts, Intellectual Property, Etc. 63 Section 8.18. Cash
Management 63 Section 8.19. Milestone 63 Section 8.20. Certain Post-Closing
Obligations 63

 



 -ii- 

 

 



Article 9 Negative Covenants 64       Section 9.01. Indebtedness 64
Section 9.02. Liens 65 Section 9.03. Fundamental Changes and Acquisitions 66
Section 9.04. Lines of Business 67 Section 9.05. Investments 67 Section 9.06.
Restricted Payments 68 Section 9.07. Payments of Indebtedness 69 Section 9.08.
Change in Fiscal Year 69 Section 9.09. Sales of Assets, Etc 69 Section 9.10.
Transactions with Affiliates 70 Section 9.11. Restrictive Agreements 70
Section 9.12. Organizational Documents, Material Agreements 70 Section 9.13.
Operating Leases 71 Section 9.14. Sales and Leasebacks 71 Section 9.15.
Hazardous Material 71 Section 9.16. Accounting Changes 71 Section 9.17.
Compliance with ERISA 71 Section 9.18. Deposit Accounts 72 Section 9.19.
Outbound Licenses 72 Section 9.20. Inbound Licenses 72       Article 10 Events
of Default 72       Section 10.01. Events of Default 72 Section 10.02. Remedies
75 Section 10.03. Prepayment Premium and Redemption Price 75       Article 11
Guarantee 76       Section 11.01. The Guarantee 76 Section 11.02. Obligations
Unconditional 76 Section 11.03. Reinstatement 77 Section 11.04. Subrogation 77
Section 11.05. Remedies 77 Section 11.06. Instrument for the Payment of Money 78
Section 11.07. Continuing Guarantee 78 Section 11.08. Rights of Contribution 78
Section 11.09. General Limitation on Guarantee Obligations 78

 



 -iii- 

 

 



Article 12 Administrative Agent 79       Section 12.01. Appointment 79
Section 12.02. Rights as a Lender 79 Section 12.03. Exculpatory Provisions 79
Section 12.04. Reliance by Administrative Agent 80 Section 12.05. Delegation of
Duties 81 Section 12.06. Resignation of Agent 81 Section 12.07. Non-Reliance on
Administrative Agent and Other Lenders 82 Section 12.08. Administrative Agent
May File Proofs of Claim 82 Section 12.09. Collateral and Guaranty Matters;
Appointment of Collateral Agent 83       Article 13 Miscellaneous 84      
Section 13.01. No Waiver 84 Section 13.02. Notices 84 Section 13.03.
Expenses, Indemnification, Etc 84 Section 13.04. Amendments, Etc 85
Section 13.05. Successors and Assigns 86 Section 13.06. Survival 89
Section 13.07. Captions 89 Section 13.08. Counterparts 89 Section 13.09.
Governing Law 89 Section 13.10. Jurisdiction, Service of Process and Venue 90
Section 13.11. Waiver of Jury Trial 90 Section 13.12. Waiver of Immunity 90
Section 13.13. Entire Agreement 90 Section 13.14. Severability 91 Section 13.15.
No Fiduciary Relationship 91 Section 13.16. USA Patriot Act 91 Section 13.17.
Treatment of Certain Information; Confidentiality 91 Section 13.18. Releases of
Guarantees and Liens 92 Section 13.19. Acknowledgement and Consent to Bail-In of
EEA Financial Institutions 92

 



Schedules:           Schedule 1 — Commitments and Warrant Shares
Schedule 7.05(b) — Obligor Intellectual Property Schedule 7.12 — Subsidiaries
Schedule 7.14 — Material Agreements Schedule 7.16 — Real Property
Schedule 7.19(b) — Regulatory Approvals Schedule 7.20 — Capitalization Schedule
8.20 — Post-Closing Obligations Schedule 9.01 — Existing Indebtedness
Schedule 9.02 — Existing Liens Schedule 9.05 — Existing Investments
Schedule 9.10 — Transactions with Affiliates

 



 -iv- 

 

 



      Exhibits:           Exhibit A — Form of Guarantee Assumption Agreement
Exhibit B — Form of Note Exhibit C — Form of U.S. Tax Compliance Certificate
Exhibit D — Form of Compliance Certificate Exhibit E — Form of Assignment
Agreement Exhibit F — Form of Security Agreement Exhibit G — Form of Collateral
Questionnaire Exhibit H — Form of Borrowing Notice

 



 -v- 

 

 

Credit Agreement And Guaranty, dated as of February 10, 2020 (this “Agreement”),
among Agile Therapeutics, Inc., a Delaware corporation (the “Borrower”), certain
Guarantors from time to time parties hereto, Perceptive Credit Holdings III, LP,
a Delaware limited partnership (“Perceptive”), as a lender (together with its
successors and assigns party hereto pursuant to Section 13.05, the “Lenders” and
each a “Lender”) and as administrative agent for the Lenders (in such capacity,
together with its successors and assigns, the “Administrative Agent”).

 

Witnesseth:

 

The Borrower has requested the Lenders to make term loans to the Borrower, and
the Lenders are prepared to make such loans on and subject to the terms and
conditions hereof. Accordingly, the parties agree as follows:

 

Article I

 

Definitions

 

Section 1.01.     Certain Defined Terms. As used herein, the following terms
have the following respective meanings:

 

“Accounting Change” has the meaning set forth in Section 1.02.

 

“Accounting Change Notice” has the meaning set forth in Section 1.02.

 

“Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly, by means of a take-over bid, tender
offer, amalgamation, merger, purchase of assets, or similar transaction having
the same effect as any of the foregoing, (a) acquires all or substantially all
of the assets of any Person engaged in any business, (b) acquires all or
substantially all of a business line or unit or division of any other Person,
(c) acquires control of securities of a Person engaged in a business
representing more than 50% of the ordinary voting power (determined on a
fully-diluted basis) for the election of directors or other governing body if
the business affairs of such Person are managed by a board of directors or other
governing body, or (d) acquires control of more than 50% of the ownership
interest (determined on a fully-diluted basis) in any Person engaged in any
business that is not managed by a board of directors or other governing body.

 

“Act” has the meaning set forth in Section 13.16.

 

“Administrative Agent” has the meaning set forth in the introduction hereto.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 



   

 

 

“Agreement” has the meaning set forth in the introduction hereto.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Obligors and their Affiliates concerning or relating to
bribery or corruption, including, without limitation, the Foreign Corrupt
Practices Act of 1977, as amended.

 

“Anti-Terrorism Laws” means any laws or regulations relating to terrorism or
money laundering, including, without limitation the Bank Secrecy Act (31 U.S.C.
§§ 5311 et seq.), the Money Laundering Control Act of 1986 (18 U.S.C. §§ 1956 et
seq.), the USA Patriot Act and any similar law enacted in the United States
after the date of this Agreement.

 

“Applicable Margin” means 10.25% per annum, as such percentage may be increased
by Section 3.02(d).

 

“Approved Fund” has the meaning set forth in Section 13.05(c).

 

“Asset Sale” has the meaning set forth in Section 9.09.

 

“Assignment Agreement” means an assignment and assumption entered into by a
Lender and an assignee of such Lender in substantially the form of Exhibit E.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (other than a Multiemployer Plan) to which any Obligor or Subsidiary
thereof incurs or otherwise has any obligation or liability, contingent or
otherwise.

 

“Borrower” has the meaning set forth in the introduction hereto.

 

“Borrowing” means a borrowing consisting of the Tranche A Term Loan made by the
Lenders on the Closing Date, the Tranche B Term Loan made by the Lenders on the
Tranche B Term Loan Borrowing Date, or the Tranche C Term Loan made by the
Lenders on the Tranche C Term Loan Borrowing Date.

 

“Borrowing Notice” means a notice substantially in the form attached hereto as
Exhibit H.

 

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or not required to close in New York City and, when
determined in connection with notices and determinations in respect of LIBOR or
any Term Loan or any funding, Interest Period or any payments in respect of the
Term Loans, that is also a day on which dealings in dollar deposits are carried
on in the London interbank market.

 



 -2- 

 



 





“Calculation Date” has the meaning set forth in Section 8.16(a).

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined
substantially in accordance with GAAP; provided that any obligations that were
not required to be included on the balance sheet of such Person as capital lease
obligations when incurred (whether now outstanding or at any time incurred or
entered into) but are subsequently re-characterized as capital lease obligations
due to a change in accounting rules under GAAP after the Closing Date shall for
all purposes hereunder not be treated as a Capital Lease Obligation.

 

“Casualty Event” means any actual or constructive loss, condemnation,
destruction, confiscation, requisition, seizure or forfeiture of all or any
material portion of the assets of the Borrower or any other Obligor, excluding
only those assets, individually or in the aggregate, subject to any such event
during any calendar year with a fair market value as of the date thereof equal
to or less than $500,000.

 

“Change of Control” means (a) any “person” or “group” (within the meaning of
Rule 13d-5 of the Exchange Act as in effect on the date hereof) shall own,
directly or indirectly, beneficially or of record, shares representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower, (b) during any period of twelve (12)
consecutive calendar months, the occupation of a majority of the seats (other
than vacant seats) on the board of directors of Borrower by Persons who were
neither (i) nominated by the board of directors of Borrower, nor (ii) appointed
by directors on the board of directors on the Closing Date, or (c) Borrower
shall cease to directly own, beneficially and of record, 100% of the issued and
outstanding Equity Interests of each Subsidiary.

 

“Claims” includes claims, litigation, demands, complaints, grievances, actions,
applications, suits, causes of action, orders, charges, indictments,
prosecutions, information (brought by a public prosecutor without grand jury
indictment) or other similar processes, assessments or reassessments.

 

“Closing Date” means the Business Day on which all of the conditions set forth
in Section 6.01 have been satisfied or waived by the Lenders and the Tranche A
Term Loan is made.

 

“Closing Fee” has the meaning set forth in Section 2.03.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 



 -3- 

 

 

“Collateral” means any Property in which a Lien is purported to be granted under
any of the Security Documents (or all such Property, as the context may
require).

 

“Collateral Questionnaire” means that certain Collateral Questionnaire and
certification by a Responsible Officer of the Borrower substantially in the form
of attached hereto as Exhibit G.

 

“Commitment” means, with respect to each Lender, such Lender’s Tranche A Term
Loan Commitment, Tranche B Term Loan Commitment and Tranche C Term Loan
Commitment, and “Commitments” means all such commitments of all Lenders. The
aggregate amount of the Commitments as of the Closing Date is $35,000,000.

 

“Commodity Account” has the meaning set forth in the Security Agreement.

 

“Compliance Certificate” has the meaning set forth in Section 8.01(c).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contract Manufacturer” means each third party contract manufacturer involved in
the manufacture of a Product.

 

“Contracts” means any contract, license, instrument, lease, agreement,
obligation, promise, undertaking, understanding, arrangement, document,
commitment, entitlement or engagement under which a Person has, or will have,
any liability or contingent liability (in each case, whether written or oral,
expressed or implied, and whether in respect of monetary or payment obligations,
performance obligations or otherwise), excluding the Loan Documents.

 

“Control” means, with respect to any particular Person, the possession by one or
more other Persons, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such particular Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Account” has the meaning set forth in Section 8.18(a).

 

“Copyrights” has the meaning set forth in the Security Agreement.

 

“Default” means any Event of Default and any event that, upon the giving of
notice, the lapse of time or both, would constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 3.02(d).

 

“Deposit Account” has the meaning set forth in the Security Agreement and
relates to such accounts located and/or maintained in the United States of
America.

 



 -4- 

 

  

“Designated Person” means a person or entity:

 

(a)            listed in the annex to, or otherwise targeted by the provisions
of, the Executive Order (as disclosed by World-Check or another reputable
commercially available database);

 

(b)            named as a “Specially Designated National and Blocked Person” on
the most current list published by OFAC at its official website or any
replacement website or other replacement official publication of such list (as
disclosed by World-Check or another reputable commercially available database);
or

 

(c)            with which the Lenders are prohibited from dealing or otherwise
engaging in any transaction by any Economic Sanctions Laws.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security or
other Equity Interest into which it is convertible or for which it is
exchangeable upon exercise or otherwise), or upon the happening of any event or
condition (i) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), including pursuant to a sinking fund obligation or
otherwise, (ii) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (iii) provides for
the scheduled payments of dividends or other distributions in cash or other
securities that would constitute Disqualified Equity Interests, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is one hundred and eighty (180) days after the Stated
Maturity Date; provided that, if such Equity Interests are issued pursuant to
any plan for the benefit of directors, officers, employees or consultants of
such Person or by any such plan to such directors, officers, employees or
consultants, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by such Person
upon the death, disability, retirement or termination of employment or service
of such director, officer, employee or consultant.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 



 -5- 

 

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Economic Sanctions Laws” means:

 

(a)            the Executive Order, the International Emergency Economic Powers
Act (50 U.S.C. §§ 1701 et seq.), the Trading with the Enemy Act (50 U.S.C. App.
§§ 1 et seq.), any other law or regulation promulgated thereunder from time to
time and administered by OFAC and any similar law enacted in the United States
after the date of this Agreement; and

 

(b)            any other similar applicable law now or hereafter enacted in any
other applicable jurisdiction.

 

“Environmental Law” means any federal, state, provincial or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of hazardous materials, and all local
laws and regulations related to environmental matters and any specific
agreements entered into with any competent authorities which include commitments
related to environmental matters.

 

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

“ERISA Affiliate” means, collectively, any Obligor, Subsidiary thereof, and any
Person under common control, or treated as a single employer, with any Obligor
or Subsidiary thereof, within the meaning of Section 414(b) or (c) of the Code
(and, for purposes of Section 302 of ERISA and each “applicable section” under
Section 414(t)(2) of the Code, under Section 414(b), (c), (m) or (o) of the
Code).

 



 -6- 

 

  

“ERISA Event” means (i) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events as to which the
PBGC has waived the requirement that it be notified of the occurrence of such
event; (ii)  a withdrawal by any Obligor or any ERISA Affiliate thereof from a
Title IV Plan or the termination of any Title IV Plan resulting in liability
under Sections 4063 or 4064 of ERISA; (iii) the withdrawal of any Obligor or any
ERISA Affiliate thereof in a complete or partial withdrawal (within the meaning
of Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Obligor or any ERISA
Affiliate thereof of notice from any Multiemployer Plan that it is in insolvency
pursuant to Section 4241 of ERISA or is in endangered or critical status as
defined in Sections 303, 304 and 305 of ERISA or Sections 430, 431, and 432 of
the Code; (iv) the filing of a notice of intent to terminate, the treatment of a
plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Title IV Plan or
Multiemployer Plan; (v) the imposition of liability on any Obligor or any ERISA
Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (vi) the failure by any Obligor or
any ERISA Affiliate thereof to make any required contribution to a Title IV
Plan, or the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Title IV Plan (whether or not waived in accordance with
Section 412(c) of the Code) or the failure to make by its due date a required
installment under Section 430 of the Code with respect to any Title IV Plan or
the failure to make any required contribution to a Multiemployer Plan; (vii) the
determination by the actuary of any Title IV Plan that any such Title IV Plan is
considered an at-risk plan or a plan in endangered to critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (viii) an event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan;
(ix) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
any ERISA Affiliate thereof; (x) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Title IV Plan; (xi) the occurrence
of a non exempt prohibited transaction under Sections 406 or 407 of ERISA for
which any Obligor or any Subsidiary thereof could reasonably be expected to be
directly or indirectly liable; (xii)  the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Obligor or any ERISA Affiliate thereof, in
either case pursuant to Title IV of ERISA, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor Person), as
in effect from time to time.

 

“Event of Default” has the meaning set forth in Section 10.01.

 

“Excess Funding Guarantor” has the meaning set forth in Section 11.08.

 

“Excess Payment” has the meaning set forth in Section 11.08.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Accounts” means deposit accounts exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of the
employees of the Borrower and its Subsidiaries and any Segregated Health Care
Accounts.

 



 -7- 

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes in each case (i) imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of a Lender, its applicable lending office located in, the
jurisdiction imposing such Tax or (ii) that are Other Connection Taxes, (b) any
U.S. federal withholding Taxes that are imposed on amounts payable to Lender to
the extent that the obligation to withhold amounts existed on the date that
(i) Lender became a “Lender” under this Agreement or (ii) Lender changes its
lending office, except in each case to the extent Lender is a direct or indirect
assignee of any other Lender that was entitled, at the time the assignment of
such other Lender became effective, to receive additional amounts under
Section 5.03 or Lender was entitled to receive additional amounts under
Section 5.03 immediately before it changed its lending office, (c) any Taxes
imposed in connection with FATCA, and (d) Taxes attributable to such Recipient’s
failure to comply with Section 5.03(e).

 

“Executive Order” means the US Executive Order No. 13224 on Blocking Property
and Prohibiting Transactions with Persons who commit, Threaten to Commit, or
Support Terrorism.

 

“Expense Deposit” means a cash deposit in the amount of $50,000 made by the
Borrower to an Affiliate of Perceptive Advisors LLC pursuant to the Proposal
Letter for the prepayment of the Lenders’ costs and expenses (payable pursuant
to Section 13.03(a) and/or the Proposal Letter) incurred prior to the Closing
Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 

“FD&C Act” means the U.S. Food, Drug and Cosmetic Act of 1938 (or any successor
thereto), as amended from time to time, and the rules and regulations
promulgated thereunder.

 

“FDA” means the U.S. Food and Drug Administration and any successor entity.

 

“FDA Laws” means (i) the FD&C Act and its implementing regulations; (ii) all
terms and conditions of any approved Product Authorization; (iii) any applicable
state board of pharmacy Laws; (iv) any other applicable Laws of any jurisdiction
governing, to the extent applicable to the Obligors, the research, development
and approval, testing, manufacturing, processing, handling, packaging, labeling,
storage, advertising, promotion, marketing, sale and distribution of drugs,
devices or “combination products” (as defined in 21 C.F.R. § 3.2(e)); and
(v) all other applicable Laws administered or issued by the FDA.

 

“Federal Health Care Program” has the meaning specified in Section 1128B(f) of
the Social Security Act and includes the programs commonly known as Medicare,
Medicaid, TRICARE and CHAMPVA.

 



 -8- 

 

  

“Financial Forecast” has the meaning set forth in Section 8.01(h).

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means (i) any Subsidiary that is not a Domestic Subsidiary,
(ii) any Subsidiary substantially all the assets of which constitute Equity
Interests or Equity Interests and debt of Foreign Subsidiaries described in
clause (i), and (iii) any Subsidiary of a Foreign Subsidiary described in clause
(i) or (ii).

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.02, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
financial statements described in Section 7.04(a).

 

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certification, accreditation or registration that is
issued or granted by or from (or pursuant to any act of) any Governmental
Authority, including any application or submission related to any of the
foregoing.

 

“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, municipality or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
monetary, regulatory or administrative functions of or pertaining to government,
including without limitation Regulatory Authorities, governmental departments,
agencies, commissions, bureaus, officials, ministers, courts, bodies, boards,
tribunals and dispute settlement panels, and other law-, rule- or
regulation-making organizations or entities of any State, territory, county,
city or other political subdivision of the United States or any foreign country.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the Ordinary Course of Business.

 



 -9- 

 

 

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A by an entity that, pursuant to
Section 8.11(a), is required to become a “Guarantor”.

 



“Guaranteed Obligations” has the meaning set forth in Section 11.01.

 

“Guarantor” means, (i) initially, each of the Subsidiaries of the Borrower
listed as a Guarantor on the signature pages hereto and (ii) any other
Subsidiary of the Borrower joined as a Guarantor from time to time pursuant to
Section 8.11.

 

“Hazardous Material” means any substance, element, chemical, compound, product,
solid, gas, liquid, waste, by-product, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Health Care Compliance Program” has the meaning set forth in Section 8.07(c).

 

“Healthcare Laws” means, collectively, all Laws applicable to the business of
the Borrower or any other Obligor regulating, to the extent applicable to the
Obligors, the manufacturing, sale, distribution, labeling, marketing, promotion,
export, or the provision of and payment for, health care products (including the
Products), items and services, including but not limited to (i) all applicable
Laws relating to the privacy or security of consumer information, including but
not limited to the Health Insurance Portability and Accountability Act of 1996
(Pub. L. No. 104-191) (“HIPAA”) and any similar state laws; (ii) all applicable
federal and state fraud and abuse Laws, including but not limited to the federal
Anti-Kickback Statute (42 U.S.C. §1320a-7b(b) and any similar state laws), the
federal Physician Self-Referral Prohibition (commonly referred to as the “Stark
Law”) (42 U.S.C. § 1395nn and any similar state laws), the Civil Monetary
Penalties Act (42 U.S.C. §1320a-7a), and the civil False Claims Act (31 U.S.C.
§3729 et seq. and any similar state laws); (iii) all applicable FDA Laws;
(iv) all applicable Laws regarding the provision of health care supplies, items
or services to Federal Health Care Program or commercial third-party payor
beneficiaries or the billing, coding or submission of claims to Federal Health
Care Programs or commercial third-party payor programs; and (v) all rules and
regulations promulgated under or pursuant to any of the foregoing.

 

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

 

“IND” means (x) an Investigational New Drug Application (as defined in the FD&C
Act) that is required to be submitted to the FDA before beginning a clinical
trial in human subjects, and (y) any similar application relating to any
investigational new drug or clinical trial required by any country, jurisdiction
or Governmental Authority other than the FDA.

 



 -10- 

 

 

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments, (iii) all
obligations of such Person upon which interest charges are customarily paid,
(iv) all obligations of such Person under conditional sale or other title
retention agreements relating to Property acquired by such Person, (v) all
obligations of such Person in respect of the deferred purchase price of Property
or services (excluding accounts payable incurred in the Ordinary Course of
Business not overdue by more than one hundred twenty (120) days), (vi) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
Property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (vii) all Guarantees by such Person of
Indebtedness of others, (viii) all Capital Lease Obligations of such Person,
(ix) all obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty, (x) obligations
under any Hedging Agreement, currency swaps, forwards, futures or derivatives
transactions, (xi) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (xii) all obligations of such Person under
license or other agreements containing a guaranteed minimum payment or purchase
by such Person, other than operating leases entered into in the Ordinary Course
of Business and any such license or other agreement for the purchase of goods,
software and other intangibles, services or supplies in the Ordinary Course of
Business, (xiii) any Disqualified Equity Interests of such Person, and (xiv) all
other obligations required to be classified as indebtedness of such Person under
GAAP. The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 



“Indemnified Party” has the meaning set forth in Section 13.03(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in clause (a), Other Taxes.

 

“Information” has the meaning set forth in Section 13.17.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

 

“Intellectual Property” means, with respect to any Person, all of such Person’s
rights, title and interest in and to all Patents, Trademarks and Copyrights,
whether registered or not and whether existing under U.S. or non-U.S. Law or
jurisdiction, including, without limitation, all:

 

(a)            applications, registrations, amendments and extensions relating
to such Intellectual Property;

 



 -11- 

 

 

(b)            rights and privileges arising under any applicable Laws with
respect to any Intellectual Property;

 

(c)            rights to sue for or collect any damages for any past, present or
future infringements of any Intellectual Property; and

 

(d)            rights of the same or similar effect or nature as described above
in any jurisdiction corresponding to any Intellectual Property throughout the
world.

 

“Interest Period” means, (a) initially, the period beginning on (and including)
the Closing Date and ending on (and including) the last day of the calendar
month in which the Closing Date occurs, and (b) thereafter, the period beginning
on (and including) the first day of each succeeding calendar month and ending on
the earlier of (and including) (x) the last day of such calendar month and
(y) the Maturity Date.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests, bonds,
notes, debentures, partnership or other ownership interests or other securities
of any other Person or any agreement to make any such acquisition (including any
“short sale” or any sale of any securities at a time when such securities are
not owned by the Person entering into such sale); (b) the making of any deposit
with, or advance, loan, assumption of debt or other extension of credit to, any
other Person (including the purchase of Property from another Person subject to
an understanding or agreement, contingent or otherwise, to resell such Property
to such Person), but excluding any such advance, loan or extension of credit in
the nature of an ordinary course trade receivable having a term not exceeding
ninety (90) days arising in connection with the sale of services, inventory or
supplies by such Person in the Ordinary Course of Business; (c) the entering
into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person; (d) entering into any joint venture or (e) the entering into of any
Hedging Agreement. The amount of an Investment will be determined at the time
the Investment is made without giving effect to any subsequent changes in value.

 

“IRS” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.

 

“Knowledge” means the actual knowledge of any Responsible Officer of any
Obligor, after a commercially reasonable inquiry into such facts or matters.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

 

“Lenders” has the meaning set forth in the introduction hereto.

 



 -12- 

 

 

“LIBOR” means, for any Interest Period, the rate per annum (rounded upwards if
necessary, to the next 1/100%) equal to the London interbank offered for
one-month deposits in Dollars appearing on the appropriate Bloomberg screen or
the Dow Jones Markets Telerate Page 3750 as of 11:00 a.m. (London time)
two (2) Business Days prior to the commencement of any Interest Period;
provided, that in the event that such rate does not appear on the appropriate
Bloomberg screen or the Dow Jones Markets Telerate Page 3750 (or otherwise on
the Dow Jones Markets screen) at such time, “LIBOR” shall be determined by
reference to such other comparable publicly available service for displaying the
offered rate for deposit in Dollars in the London interbank market as may be
selected by the Majority Lenders; provided, further, that in no event shall
LIBOR be less than 1.50%.

 

“Lien” means any mortgage, lien, pledge, charge or other security interest, or
any lease, title retention agreement, mortgage, restriction, easement,
right-of-way, option or adverse claim (of ownership or possession) or other
encumbrance of any kind or character whatsoever or any preferential arrangement
that has the practical effect of creating a security interest.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents, any Guarantee Assumption Agreement, each Warrant and any
subordination agreement, intercreditor agreement or other present or future
document, instrument, agreement or certificate delivered to any Lender in
connection with this Agreement or any of the other Loan Documents, in each case,
as amended, restated, supplemented or otherwise modified.

 

“Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of such Lender’s portion of the
Term Loans; provided, at any time prior to the making of the Term Loans, the
Loan Exposure of any Lender shall be equal to such Lender’s Commitment.

 

“Loss” means judgments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any Claim or any proceeding relating to any Claim.

 

“Majority Lenders” means, at any time, one or more Lenders having or holding
Loan Exposure and representing more than 50% of the aggregate Loan Exposure of
all Lenders.

 

“Margin Stock” means “margin stock” within the meaning of Regulations U and X.

 

“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (a) the business, financial condition, operations,
performance or Property of the Obligors taken as a whole, (b) the ability of any
Obligor to perform its obligations under any Loan Document, (c) the value of the
Property comprising Collateral (taken as a whole), or (d) the legality,
validity, binding effect or enforceability of the Loan Documents or the rights
and remedies of any Lender under any of the Loan Documents.

 



 -13- 

 

 

“Material Agreement” means (a) any Contract which is listed in Schedule 7.14,
(b) any other Contract to which the Borrower or any of its Subsidiaries is a
party or a beneficiary from time to time, or to which any assets or properties
of the Borrower or any of its Subsidiaries is bound, the absence or termination
of which would reasonably be expected to result in a Material Adverse Effect,
and (c) any other Contract to which the Borrower or any of its Subsidiaries is a
party or a guarantor (or equivalent) whether existing as of the date hereof or
in the future that during any period of twelve (12) consecutive months is
reasonably expected to (1) result in payments or receipts (including royalty,
licensing or similar payments) made to the Borrower or any of its Subsidiaries
in an aggregate amount in excess of $1,500,000 or (2) require payments or
expenditures (including royalty, licensing or similar payments) made by the
Borrower or any of its Subsidiaries in an aggregate amount in excess of
$1,500,000.

 



“Material Indebtedness” means, at any time, any Indebtedness of any Obligor, the
outstanding principal amount of which, individually or in the aggregate, exceeds
$1,500,000.

 

“Material Intellectual Property” means all Obligor Intellectual Property,
whether currently owned or licensed, or acquired, developed or otherwise
licensed or obtained after the date hereof (a) necessary for the operation of
the business of the Borrower and its Subsidiaries as currently conducted or as
currently contemplated to be conducted, (b) the loss of which would reasonably
be expected to have or result in a Material Adverse Effect or (c) that has a
fair market value in excess of $1,500,000.

 

“Maturity Date” means the earlier to occur of (i) the Stated Maturity Date, and
(ii) the date on which the Term Loans are accelerated pursuant to Section 10.02.

 

“Minimum Liquidity” has the meaning set forth in Section 8.15.

 

“Minimum Product Revenue” has the meaning set forth in Section 8.16(a).

 

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

 

“NDA” means (i)(x) a New Drug Application or Abbreviated New Drug Application
(each as defined in the FD&C Act) that must be submitted to the FDA and (y) any
similar application required by any country, jurisdiction or Governmental
Authority other than the FDA that must be approved before a drug can be marketed
outside of the U.S., and (ii) all supplements and amendments that may be
submitted to permit any changes to an approved NDA and that are either approved
or in effect.

 



 -14- 

 

 

“Net Cash Proceeds” means, (a) with respect to the incurrence or issuance of any
Indebtedness by the Obligors not permitted under Section 9.01, the excess, if
any, of (i) the sum of the cash received in connection with such incurrence or
issuance over (ii) the investment banking fees, underwriting discounts,
commissions, costs and other reasonable expenses and other customary expenses
(including reasonable attorney’s, accountant’s and other similar professional
advisor’s fees), incurred by an Obligor in connection with such incurrence or
issuance to third parties (other than any other Obligor or any of their
respective Affiliates) and (b) with respect to any Casualty Event experienced or
suffered by an Obligor, the amount of cash proceeds actually received from time
to time by or on behalf of such Obligor after deducting therefrom only
(i) actual costs and expenses related thereto incurred by such Obligor in
connection therewith and (ii) Taxes paid or payable in connection therewith.



 

“Note” means a promissory note executed and delivered by the Borrower to any
Lender in accordance with Section 2.04.

 

“Obligations” means, with respect to any Obligor, all amounts, obligations
(including, without limitation, all Warrant Obligations), liabilities, covenants
and duties of every type and description owing by such Obligor to any Lender or
any other Indemnified Party hereunder, arising out of, under, or in connection
with, any Loan Document, whether direct or indirect (regardless of whether
acquired by assignment), absolute or contingent, due or to become due, whether
liquidated or not, now existing or hereafter arising and however acquired, and
whether or not evidenced by any instrument for the payment of money, including,
without duplication, (a) the principal amount of the Term Loans, (b) all
interest, whether or not accruing after the filing of any petition in bankruptcy
or after the commencement of any insolvency, reorganization or similar
proceeding, and whether or not a claim for post-filing or post-petition interest
is allowed in any such proceeding, (c) the Prepayment Premium, and (d)  all
other fees, expenses (including fees, charges and disbursement of counsel),
interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to such Obligor under
any Loan Document.

 

“Obligor Intellectual Property” means, at any time of
determination, Intellectual Property owned by, licensed to or otherwise held by
any Obligor at such time including, without limitation, the Intellectual
Property listed on Schedule 7.05(b).

 

“Obligors” means, collectively, the Borrower, each Guarantor and each of their
respective successors and permitted assigns.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury (or any successor thereto).

 

“Ordinary Course of Business” means, with respect to the Obligors, the ordinary
course of business generally consistent with past custom and practice or
reasonably anticipated to be future custom and practice (including with respect
to nature, scope, magnitude, quantity and frequency).

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar government official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
government official.

 



 -15- 

 





 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.03(h)).

 

“Participant” has the meaning set forth in Section 13.05(e).

 

“Participant Register” has the meaning set forth in Section 13.05(f).

 

“Patents” has the meaning set forth in the Security Agreement.

 

“Payment Date” means the last day of each Interest Period; provided that if such
last day of such Interest Period is not a Business Day, then the Payment Date
for such Interest Period will be the next preceding Business Day.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

 

“Permits” means all permits, licenses, registrations, certificates, orders,
approvals, authorizations, consents, waivers, franchises, variances and similar
rights issued by or obtained from any Governmental Authority, including, without
limitation, those relating to Environmental Laws.

 

“Permitted Acquisition” means any Acquisition by the Borrower or any of their
wholly-owned Subsidiaries, by (i) purchase, merger, license or otherwise, of all
or substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person or (ii) license arrangement
for the rights to use, develop, market or otherwise commercialize any Patents,
Trademarks, Copyrights or other Intellectual Property (other than ordinary
course, over the counter software license arrangements); provided that:

 

(a)            immediately prior to, and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom;

 

 -16- 

 



 

(b)            all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable Laws and in conformity
in all material respects with all applicable Governmental Approvals;

 



(c)            in the case of the Acquisition of all of the Equity Interests of
such Person, all of the Equity Interests (except for any such securities in the
nature of directors’ qualifying shares required pursuant to applicable Law)
acquired, or otherwise issued by such Person or any newly formed Subsidiary of
the Borrower in connection with such Acquisition, shall be owned 100% by an
Obligor or any other Subsidiary, and the Borrower shall have taken, or caused to
be taken, as of the date such Person becomes a Subsidiary of the Borrower, each
of the actions set forth in Section 8.11, if applicable;

 

(d)            such Person (in the case of an Acquisition of Equity Interests)
or assets (in the case of an Acquisition of assets or a division) (i) shall be
engaged or used, as the case may be, in the same business or lines of business
in which the Borrower and/or its Subsidiaries are engaged or a business
reasonably and substantially related thereto or (ii) shall have a similar
customer base as the Borrower and/or its Subsidiaries;

 

(e)            the Borrower shall have provided the Administrative Agent with at
least ten (10) Business Days’ prior written notice of any such Acquisition,
together with summaries, prepared in reasonable detail, of all due diligence
conducted by or on behalf of the Borrower or the applicable Subsidiary prior to
such Acquisition;

 

(f)            all of the assets or Equity Interests acquired in connection with
such Acquisition shall be of a U.S. Person; and

 

(g)            on a pro forma basis after giving effect to such Acquisition, the
Borrower and its Subsidiaries shall be in compliance with the Minimum Liquidity
covenant set forth in Section 8.15.

 

“Permitted Cash Equivalent Investments” means (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than two (2) years from the date of
acquisition, (b) commercial paper with an average maturity of no more than
one (1) year and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) any money market funds or
other investment vehicles whose principal investments are in investments
described in clauses (i) or (ii) above.

 

“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.

 

“Permitted Licenses” are (a) licenses of over-the-counter software that is
commercially available to the public, (b) licenses for the use of Obligor
Intellectual Property outside the United States, in each case, entered into in
the Ordinary Course of Business or as otherwise may be approved by the
applicable Obligors’ board of directors and so long as (i) no Event of Default
has occurred and is continuing at the time of such license and (ii) such license
does not materially impair the Lenders from exercising their rights under any of
the Loan Documents, and (c) to the extent it is considered a license,
co-promotion agreements for Products in the United States so long as such
agreements are not exclusive licenses.

 



 -17- 

 

 



“Permitted Liens” means any Liens permitted under Section 9.02.

 

“Permitted Priority Liens” means (a) Liens permitted under Section 9.02(d), (e),
(f) or (g); and (b) Liens permitted under Section 9.02(b); provided that such
Liens are also of the type described in Section 9.02(d), (e), (f) or (g).

 

“Permitted Refinancing” means, with respect to any Indebtedness permitted to be
refinanced, extended, renewed or replaced hereunder, any refinancings,
extensions, renewals and replacements of such Indebtedness; provided that such
refinancing, extension, renewal or replacement shall not (a) increase the
outstanding principal amount of the Indebtedness being refinanced, extended,
renewed or replaced, (b) contain terms relating to outstanding principal amount,
amortization, maturity, collateral security (if any) or subordination (if any),
or other material terms that, taken as a whole, are less favorable in any
material respect to the Borrower and its Subsidiaries or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, (c) have an applicable interest rate or equivalent yield that
exceeds the interest rate or equivalent yield of the Indebtedness being
refinanced, (d) contain any new requirement to grant any Lien or to give any
Guarantee that was not an existing requirement of the Indebtedness being
refinanced and (e) after giving effect to such refinancing, extension, renewal
or replacement, no Default shall have occurred (or could reasonably be expected
to occur) as a result thereof.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.

 

“PFIC” has the meaning set forth in Section 8.01(i).

 

“Premium Event” has the meaning set forth in Section 10.03.

 

“Prepayment Premium” has the meaning set forth in Section 3.03(a)(i).

 

“Pro Rata Share” has the meaning set forth in Section 11.08.

 

“Product” means any product subject to any Product Development and
Commercialization Activities by any Obligor, including any such product
currently in development, in each case related to Material Intellectual
Property.

 

“Product Agreement” means, with respect to any Product, any Contract, license,
document, instrument, interest (equity or otherwise) or the like under which one
or more Persons grants or receives (a) any right, title or interest with respect
to any Product Development and Commercialization Activities of such Product, or
(b) any right to exclude any other Person from engaging in, or otherwise
restricting any right, title or interest as to, any Product Development and
Commercialization Activities with respect to such Product, including any
Contract with suppliers, manufacturers, distributors, clinical research
organizations, hospitals, group purchasing organizations, wholesalers,
pharmacies or any other Person related to such entity.

 



 -18- 

 

 



“Product Assets” means, with respect to any Product, (a) any and all rights,
title and interest of the Obligors or any of its Subsidiaries in any assets
relating to such Product or any Product Development and Commercialization
Activities with respect to such Product, (b) all Product Related Information
with respect to such Product or any related Product Development and
Commercialization Activities, (c) any Product Agreement related to such Product
or any such Product Development and Commercialization Activities, (d) any
Intellectual Property, Regulatory Approvals and similar assets with respect to
such Product or any such Product Development and Commercialization Activities,
and (e) all rights, title and interests in any other property, tangible or
intangible, manifesting or otherwise in respect of such Product or any such
Product Development and Commercialization Activities, including, without
limitation, inventory, accounts receivable or similar rights to receive money or
payment pertaining thereto and all proceeds of the foregoing.

 

“Product Authorizations” means any and all Regulatory Approvals (including, to
the extent applicable to the Obligors, all applicable supplements and amendments
that are approved or in effect, governmental price and reimbursement approvals
and approvals of applications for regulatory exclusivity), licenses,
registrations, safety or quality specifications and standards contained in the
foregoing, or any other authorizations of any applicable Regulatory Authority in
each case necessary for, and to the extent applicable to the Obligors, the
manufacturing, development, distribution, ownership, use, storage, import,
export, transport, promotion, marketing, sale or other commercialization of any
Product or for any Product Development and Commercialization Activities with
respect thereto in any country or jurisdiction, whether U.S. or non-U.S,
including without limitation INDs, NDAs or similar applications.

 

“Product Development and Commercialization Activities” means, with respect to
any Product, and to the extent applicable to the Obligors, any combination of
research, development, manufacture, use, sale, licensing, importation, storage,
design, labeling, marketing, promotion, supply, distribution, testing,
packaging, purchasing or other commercialization activities, receipt of payment
in respect of any of the foregoing (including, without limitation, in respect of
licensing, royalty or similar payments), or any similar or other activities the
purpose of which is to commercially exploit such Product.

 

“Product Related Information” means, with respect to any Product, all books,
records, lists, ledgers, files, manuals, Contracts, correspondence, reports,
plans, drawings and data (in any form or medium), and all techniques and other
know-how, owned or possessed by the Borrower or any of its Subsidiaries that are
necessary or required for any Product Development and Commercialization
Activities relating to such Product, including, to the extent applicable to the
Obligors, (a) brand materials, packaging and other trade dress, customer
targeting and other marketing, promotion and sales materials and information,
referral, customer, supplier and other contact lists and information, product,
business, marketing and sales plans, research, studies and reports, sales,
maintenance and production records, training materials and other marketing,
sales and promotional information, (b) clinical data, information included or
supporting any Product Authorization or other Regulatory Approval, any
regulatory filings, updates, notices and correspondence (including adverse event
and other post-marketing reports and information, etc.), technical information,
product development and operational data and records, and all other documents,
records, files, data and other information relating to product development,
manufacture and use, (c) litigation and dispute records, and accounting records,
(d) all documents, records and files relating to Intellectual Property,
including all correspondence from and to third parties (including Intellectual
Property counsel and patent, trademark and other intellectual property
registries, including the United States Patent and Trademark Office), and
(e) all other information, techniques and know-how necessary or required in
connection with the Product Development and Commercialization Activities for any
Product.

 



 -19- 

 

 



“Product Revenue” means, with respect to the Borrower or any Obligor, all
amounts paid to and received by such Person in the ordinary course of business
that, in accordance with GAAP, would be classified as net revenue, excluding
upfront payments, milestones, royalties and other similar one-time payments
received by such Person that are not related to the sale of products or
services; provided that Product Revenue shall exclude any of the foregoing
amounts received by the Borrower or an Obligor from any other Borrower, Obligor
or their respective Subsidiaries.

 

“Prohibited Payment” means any bribe, rebate, payoff, influence payment,
kickback or other payment or gift of money or anything of value (including meals
or entertainment) to any officer, employee or ceremonial office holder of any
government or instrumentality thereof, political party or supra-national
organization (such as the United Nations), any political candidate, any royal
family member or any other person who is connected or associated personally with
any of the foregoing that is prohibited under any Requirement of Law.

 

“Property” of any Person means any property or assets, or interest therein, of
such Person.

 

“Proportionate Share” means, with respect to any Lender, the percentage obtained
by dividing (i) the Loan Exposure of such Lender then in effect by (ii) the
aggregate Loan Exposure of all Lenders then in effect.

 

“Proposal Letter” means the letter agreement, dated December 19, 2019, among the
Borrower and Perceptive Advisors LLC, regarding the transactions contemplated
hereby and the outline of proposed terms and conditions attached thereto.

 

“Publicly Reporting Company” means an issuer generally subject to the public
reporting requirements of the Exchange Act.

 

“Qualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that is not a Disqualified Equity Interest.

 

“Recipient” means any Lender or the Administrative Agent.

 

“Redemption Date” has the meaning set forth in Section 3.03(a)(i).

 

“Redemption Price” has the meaning set forth in Section 3.03(a)(i).

 



 -20- 

 

 

“Referral Source” has the meaning set forth in Section 7.07(b).

  

“Register” has the meaning set forth in Section 13.05(d).

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.

 

“Regulatory Approvals” means any Governmental Approval relating to any Product
or any Product Development and Commercialization Activities related to such
Product, including any Product Authorizations with respect thereto.

 

“Regulatory Authority” means any Governmental Authority that is concerned with
or has regulatory or supervisory oversight with respect to any Product or any
Product Development and Commercialization Activities relating to any Product,
including the FDA and all equivalent Governmental Authorities, whether U.S. or
non-U.S.

 

“Representatives” has the meaning set forth in Section 13.17.

 

“Requirement of Law” means, as to any Person, any Law applicable to or binding
upon such Person or any of its Properties or revenues.

 

“Resignation Effective Date” has the meaning set forth in Section 12.06(a).

 

“Responsible Officer” of any Person means each of the president, chief executive
officer and chief financial officer of such Person.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest of the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such shares of capital stock of the Borrower or any of its Subsidiaries
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower or any of its Subsidiaries.

 

“Restrictive Agreement” means any indenture, agreement, instrument or other
binding arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Subsidiary to create, incur or permit to
exist any Lien upon any of its Property (other than (i) customary provisions in
contracts (including without limitation leases and in-bound licenses of
Intellectual Property) restricting the assignment thereof, (ii) restrictions or
conditions imposed by any agreement governing secured Permitted Indebtedness
permitted under Section 9.01(g), to the extent that such restrictions or
conditions apply only to the Property securing such Indebtedness and
(iii) software and other Intellectual Property licenses pursuant to which the
Borrower or a Subsidiary thereof is the licensee of the relevant software or
Intellectual Property, as the case may be (in which case, any prohibition or
limitation shall relate only to the assets or rights subject to the applicable
license and/or the license itself)), or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its Equity
Interests or to make or repay loans or advances to the Borrower or any other
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Subsidiary.

 



 -21- 

 

  

“Sanctions” means economic or financial sanctions, requirements or trade
embargoes imposed, administered or enforced from time to time by U.S.
Governmental Authorities (including, but not limited to, OFAC, the U.S.
Department of State and the U.S. Department of Commerce).

 

“Sanctions Laws” means all laws, rules, regulations and requirements of any
jurisdiction applicable to the Obligors or any party to the Loan Documents
concerning or relating to Sanctions, terrorism or money laundering.

 

“SEC” means United States Securities and Exchange Commission.

 

“Securities Account” has the meaning set forth in the Security Agreement.

 

“Security Agreement” means the Security Agreement, dated as of the date hereof,
in substantially the form of Exhibit F, among the Obligors, the Lenders and the
Administrative Agent, granting a security interest in the personal Property
constituting Collateral thereunder in favor of the Administrative Agent for the
benefit of the Lenders.

 

“Security Documents” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, and each other security document, control
agreement or financing statement executed to perfect Liens in favor of the
Administrative Agent for the benefit of the Lenders.

 

“Segregated Health Care Account” has the meaning set forth in Section 8.18(c).

 

“Short-Form IP Security Agreements” means any short-form copyright, patent or
trademark (as the case may be) security agreements, dated as of the date hereof
entered into by one or more Obligors in favor of the Administrative Agent for
the benefit of the Lenders, each in form and substance satisfactory to the
Administrative Agent.

 

“Solvent” means, with respect to any Person at any time, that (a) the present
fair saleable value of the Property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person, (b) the
present fair saleable value of the Property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, and (c) such Person has not incurred
and does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature.

 



 -22- 

 

 

“Stated Maturity Date” means the fourth (4th) anniversary of the Closing Date;
provided that if any such date shall occur on a day that is not a Business Day,
then the Stated Maturity Date shall be the next preceding Business Day.

  

“Subsidiary” means, with respect to any Person (the “parent”) at any time of
determination, any other Person of which more than 50% of the outstanding
capital stock of such other Person having ordinary voting powers, determined on
a fully diluted basis, is at the time directly or indirectly owned or controlled
by the parent.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loans” means the Tranche A Term Loan, the Tranche B Term Loan and the
Tranche C Term Loan.

 

“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is (a) maintained or sponsored
by any Obligor or any ERISA Affiliate thereof or to which any Obligor or any
ERISA Affiliate thereof has an obligation to make, contributions, and
(b) subject to Section 412 of the Code, Section 302 of ERISA or Title IV of
ERISA, and (ii) each such plan for the five-year period immediately following
the latest date on which any Obligor or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan.

 

“Trademarks” has the meaning set forth in the Security Agreement.

 

“Tranche A Term Loan” means each loan advanced by a Lender pursuant to
Section 2.01(a). For purposes of clarification, any calculation of the aggregate
outstanding principal amount of the Tranche A Term Loan on any date of
determination shall mean the aggregate principal amount of the Tranche A Term
Loan made pursuant to Section 2.01(a) that has not yet been repaid as of such
date.

 

“Tranche A Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche A Term Loan and “Tranche A Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche A Term Loan Commitment, if any, is set forth on Schedule 1. The
aggregate amount of the Tranche A Term Loan Commitments as of the Closing Date
is $5,000,000.

 

“Tranche B Term Loan” means each loan advanced by a Lender pursuant to
Section 2.01(b). For purposes of clarification, any calculation of the aggregate
outstanding principal amount of the Tranche B Term Loan on any date of
determination shall mean the aggregate principal amount of the Tranche B Term
Loan made pursuant to Section 2.01(b) that has not yet been repaid as of such
date.

 



 -23- 

 

 

 

“Tranche B Term Loan Borrowing Date” means with respect to the Tranche B Term
Loan, the Business Day on which all conditions set forth in Section 6.02 have
been satisfied or waived by the Lenders and the Tranche B Term Loan is made
hereunder.

 

“Tranche B Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche B Term Loan and “Tranche B Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche B Term Loan Commitment, if any, is set forth on Schedule 1. The
aggregate amount of the Tranche B Term Loan Commitments as of the Closing Date
is $15,000,000.

 

“Tranche B Term Loan Commitment Termination Date” means March 31, 2020.

 

“Tranche C Term Loan” means each loan advanced by a Lender pursuant to
Section 2.01(c). For purposes of clarification, any calculation of the aggregate
outstanding principal amount of the Tranche C Term Loan on any date of
determination shall mean the aggregate principal amount of the Tranche C Term
Loan made pursuant to Section 2.01(c) that has not yet been repaid as of such
date.

 

“Tranche C Term Loan Borrowing Date” means with respect to the Tranche C Term
Loan, the Business Day on which all conditions set forth in Section 6.03 have
been satisfied or waived by the Lenders and the Tranche C Term Loan is made
hereunder.

 

“Tranche C Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche C Term Loan and “Tranche C Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche C Term Loan Commitment, if any, is set forth on Schedule 1. The
aggregate amount of the Tranche C Term Loan Commitments as of the Closing Date
is $15,000,000.

 

“Tranche C Term Loan Commitment Termination Date” means December 31, 2021.

 

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is a party and
the other transactions contemplated hereby and thereby, including disbursement
and application of the proceeds of the Term Loans.

 

“Unrestricted Cash” means the balance of unencumbered cash (other than cash
encumbered by the Liens granted to the Lenders pursuant to the Loan Documents)
and Permitted Cash Equivalent Investments (which for greater certainty shall not
include any undrawn credit lines), in each case, to the extent held in a Deposit
Account subject to an account control agreement reasonably satisfactory to the
Administrative Agent.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).

 



-24-

 

 

“Warrants” means the warrants to be delivered to the Administrative Agent
pursuant to Section 6.01(f) that, among other things, grants the holder thereof
the right to purchase the number of shares of unrestricted common stock of the
Borrower as indicated on the Warrant Shares table on Schedule 1, as the Warrants
may be amended, replaced or otherwise modified pursuant to the terms thereof.

 

“Warrant Obligations” means, with respect to the Borrower, all of its
Obligations arising out of, under or in connection with, any Warrant.

 

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.      Accounting Terms and Principles. All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made substantially in accordance with GAAP. If,
after the date hereof, any change occurs in GAAP or in the application thereof
(an “Accounting Change”) and such change would cause any amount required to be
determined for the purposes of the covenants to be maintained or calculated
pursuant to Article 8 or 9 to be materially different than the amount that would
be determined prior to such change, then the Borrower will provide a detailed
notice of such change (an “Accounting Change Notice”) to the Administrative
Agent in conjunction with the next required delivery of financial statements
pursuant to Section 8.01. If the Borrower requests an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision,
regardless of whether any Accounting Change Notice is given before or after such
Accounting Change or in the application thereof, then the Administrative Agent
and the Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Administrative
Agent and the Borrower after such Accounting Change conform as nearly as
possible to their respective positions as of the date of this Agreement and,
until any such amendments have been agreed upon, (i) the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred and
(ii) the Borrower shall provide to the Administrative Agent a written
reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of any baskets and other requirements
hereunder before and after giving effect to such Accounting Change.

 



-25-

 

 

All components of financial calculations made to determine compliance with this
Agreement shall be adjusted to include or exclude, as the case may be, without
duplication, such components of such calculations attributable to any
Acquisition or disposition of assets consummated after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by the Borrower based on assumptions expressed therein
and that were reasonable based on the information available to the Borrower at
the time of preparation of the Compliance Certificate setting forth such
calculations.

 

Section 1.03.      Interpretation. For all purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires,
(a) the terms defined in this Agreement include the plural as well as the
singular and vice versa; (b) words importing gender include all genders; (c) any
reference to a Section, Article, Annex, Schedule or Exhibit refers to a
Section or Article of, or Annex, Schedule or Exhibit to, this Agreement; (d) any
reference to “this Agreement” refers to this Agreement, including all Annexes,
Schedules and Exhibits hereto, and the words herein, hereof, hereto and
hereunder and words of similar import refer to this Agreement and its Annexes,
Schedules and Exhibits as a whole and not to any particular Section, Article,
Annex, Schedule, Exhibit or any other subdivision; (e) references to days,
months and years refer to calendar days, months and years, respectively; (f) all
references herein to “include” or “including” shall be deemed to be followed by
the words “without limitation”; (g) the word “from” when used in connection with
a period of time means “from and including” and the word “until” means “to but
not including”; and (h) accounting terms not specifically defined herein shall
be construed substantially in accordance with GAAP (except for the term
“property,” which shall be interpreted as broadly as possible, including, in any
case, cash, securities, other assets, rights under contractual obligations and
permits and any right or interest in any property, except where otherwise
noted). Unless otherwise expressly provided herein, references to organizational
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto permitted by the Loan
Documents.

 

Section 1.04.      Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

Article 2

 

The Commitments

 

Section 2.01.      Term Loans.

 

(a)           Tranche A Term Loan.

 

(i)            Subject to the terms and conditions of this Agreement and relying
on the representations and warranties set forth herein, each Lender, severally
and not jointly, agrees to provide its share of the Tranche A Term Loan to the
Borrower on the Closing Date in Dollars in a principal amount equal to such
Lender’s Tranche A Term Loan Commitment. No Lender shall have an obligation to
make a Tranche A Term Loan in excess of such Lender’s Tranche A Term Loan
Commitment.

 



-26-

 

 

(ii)            The Borrower may make one borrowing under the Tranche A Term
Loan Commitment which shall be on the Closing Date. Subject to Sections 3.01
and 3.03, all amounts owed hereunder with respect to the Tranche A Term Loan
shall be paid in full no later than the Maturity Date. Each Lender’s Tranche A
Term Loan Commitment shall terminate immediately and without further action on
the Closing Date after giving effect to the funding of such Lender’s Tranche A
Term Loan Commitment on such date.

 

(b)           Tranche B Term Loan.

 

(i)            Prior to the Tranche B Term Loan Commitment Termination Date,
subject to the terms and conditions of this Agreement and relying on the
representations and warranties set forth herein, each Lender, severally and not
jointly, agrees, at the request of the Borrower, to provide its share of the
Tranche B Term Loan to the Borrower on the Tranche B Term Loan Borrowing Date in
Dollars in a principal amount equal to such Lender’s Tranche B Term Loan
Commitment. No Lender shall have an obligation to make a Tranche B Term Loan in
excess of such Lender’s Tranche B Term Loan Commitment.

 

(ii)            Subject to the terms and conditions of this Agreement (including
Section 6.02), the Borrower shall deliver to the Administrative Agent a fully
executed Borrowing Notice no later than 5 p.m. (Eastern time) at least three
(3) Business Days in advance of the proposed Tranche B Term Loan Borrowing Date.

 

(iii)            The Borrower may make one borrowing under the Tranche B Term
Loan Commitment which shall be on the Tranche B Term Loan Borrowing Date.
Subject to Sections 3.01 and 3.03, all amounts owed hereunder with respect to
the Tranche B Term Loan shall be paid in full no later than the Maturity Date.
Each Lender’s Tranche B Term Loan Commitment shall terminate immediately and
without further action on the Tranche B Term Loan Borrowing Date after giving
effect to the funding of such Lender’s Tranche B Term Loan Commitment on such
date.

 

(c)           Tranche C Term Loan.

 

(i)            Prior to the Tranche C Term Loan Commitment Termination Date,
subject to the terms and conditions of this Agreement and relying on the
representations and warranties set forth herein, each Lender, severally and not
jointly, agrees to provide its share of the Tranche C Term Loan to the Borrower
on the Tranche C Term Loan Borrowing Date in Dollars in a principal amount equal
to such Lender’s Tranche C Term Loan Commitment. No Lender shall have an
obligation to make a Tranche C Term Loan in excess of such Lender’s Tranche C
Term Loan Commitment.

 

(ii)            Subject to the terms and conditions of this Agreement (including
Section 6.03), the Borrower shall deliver to the Administrative Agent a fully
executed Borrowing Notice no later than 5 p.m. (Eastern time) at least three
(3) Business Days in advance of the proposed Tranche C Term Loan Borrowing Date.

 



-27-

 

 

(iii)            The Borrower may make one borrowing under the Tranche C Term
Loan Commitment which shall be on the Tranche C Term Loan Borrowing Date.
Subject to Sections 3.01 and 3.03, all amounts owed hereunder with respect to
the Tranche C Term Loan shall be paid in full no later than the Maturity Date.
Each Lender’s Tranche C Term Loan Commitment shall terminate immediately and
without further action on the Tranche C Term Loan Borrowing Date after giving
effect to the funding of such Lender’s Tranche C Term Loan Commitment on such
date.

 

(d)           Any principal amount of the Term Loan borrowed under
Section 2.01(a), 2.01(b) or 2.01(c) hereof and subsequently repaid or prepaid
may not be reborrowed.

 

Section 2.02.      Proportionate Shares. Each Term Loan shall be made, and all
participations purchased, by the Lenders simultaneously and proportionately to
their respective Proportionate Shares, it being understood that no Lender shall
be responsible for any default by any other Lender in such other Lender’s
obligation to make a Term Loan hereunder or purchase a participation required
hereby nor shall the Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a Term Loan requested hereunder or purchase a participation required
hereby.

 

Section 2.03.      Fees. On the Closing Date, the Borrower shall pay out of the
proceeds of the Tranche A Term Loan advanced by the Lenders on the Closing Date
a non-refundable fee in the amount of $350,000 (the “Closing Fee”). Such payment
shall be in addition to such fees, costs and expenses due and payable pursuant
to Section 13.03.

 

Section 2.04.      Notes. Upon the request of any Lender, the Borrower shall
prepare, execute and deliver to such Lender one or more promissory
note(s) evidencing the portion of the Term Loans payable to such Lender (or if
requested by it, to it and its registered assigns) in the form attached hereto
as Exhibit B (each, a “Note”).

 

Section 2.05.      Use of Proceeds. The Borrower shall use the proceeds of the
Term Loans (a) for general working capital purposes and corporate purposes
permitted hereunder, (b) to refinance certain existing Indebtedness on the
Closing Date and (c) to pay fees, costs and expenses incurred in connection with
the Transactions.

 

Article 3

 

Payments of Principal and Interest

 

Section 3.01.      Repayment. There will be no scheduled repayments of principal
on the Term Loans prior to the third (3rd) anniversary of the Closing Date.
Commencing with the Payment Date occurring immediately after the third (3rd)
anniversary of the Closing Date, the Borrower shall on each Payment Date make a
repayment of the Term Loans in an amount equal to 1.50% of the initial principal
amount of the Term Loans drawn under Section 2.01. The entire outstanding
principal amount of the Term Loans will be due and payable on the Maturity Date.

 



-28-

 

 

Section 3.02.      Interest.

 

(a)            Interest Generally. The Borrower agrees to pay to the Lenders
interest in cash on the outstanding principal amount of the Term Loans for each
Interest Period at a rate per annum equal to the sum of (i) LIBOR plus (ii) the
Applicable Margin.

 

(b)            LIBOR Not Determinable. If on or before the day on which LIBOR is
to be determined, the Majority Lenders determine in their reasonable discretion
that (i) LIBOR cannot be determined for any reason, (ii) LIBOR will not
adequately and fairly reflect the cost of maintaining the Term Loans or
(iii) Dollar deposits in the principal amount of the Term Loans are not
available in the London interbank market, the Majority Lenders shall, as soon as
practicable thereafter, give written notice of such determination to the
Borrower and the Administrative Agent. Upon any such determination, LIBOR shall
be LIBOR as of the end of the immediately preceding Interest Period and shall at
all times thereafter bear interest at LIBOR as of the end of the immediately
preceding Interest Period. Each determination by the Majority Lenders hereunder
shall be conclusive and binding absent manifest error.

 

(c)            Replacement to LIBOR. If at any time the Administrative Agent
determines in its reasonable discretion (which determination shall be conclusive
absent manifest error) that (i) the circumstances set forth in clause (b)(i) of
this Section have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (b)(i) of this Section have not
arisen but the supervisor for the administrator of LIBOR has made a public
statement identifying a specific date after which LIBOR shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to LIBOR that
gives due consideration to the then-prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time for
similarly sized credits, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable; provided that, if such alternate rate of
interest shall be less than 1.50%, such rate shall be deemed to be 1.50% for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 13.04, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Majority Lenders stating that such Lenders object to such amendment.

 

(d)            Default Interest. Notwithstanding the foregoing, upon the
occurrence and during the continuance of any Event of Default, the Applicable
Margin on the principal amount of the Term Loans outstanding hereunder shall
automatically increase by three percent (3.00%) per annum (the interest rate, as
increased pursuant to this Section 3.02(d), being the “Default Rate”). If any
Obligation is not paid when due under any applicable Loan Document, the amount
thereof shall accrue interest at the Default Rate. Payment or acceptance of the
increased rates of interest provided for in this Section 3.02(d) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

 



-29-

 

 

(e)            Payment Dates. Accrued interest on the Term Loans shall be
payable in arrears on each Payment Date with respect to the most recently
completed Interest Period in cash, and upon the payment or prepayment of the
Term Loans (on the principal amount being so paid or prepaid); provided that
interest payable at the Default Rate shall be payable from time to time on
demand by the Majority Lenders.

 

(f)            Maximum Rate. Notwithstanding any other provision of this
Agreement, in no event will any interest or rates referred to herein exceed the
maximum interest rate permitted by applicable Law. If such maximum interest rate
would be exceeded by the terms hereof, the rates of interest payable hereunder
will be reduced to the extent necessary so that such rates (together with any
fees or other amounts which are construed by a court of competent jurisdiction
to be interest or in the nature of interest) equal the maximum interest rate
permitted by applicable Law and any overpayment of interest received by the
Lenders before such rates are so construed will be applied, forthwith after
determination of such overpayment, to pay all then outstanding interest, and
thereafter to pay outstanding principal.

 

Section 3.03.      Prepayments.

 

(a)           Optional Prepayments. (i) The Borrower shall have the right to
optionally prepay in whole or in part (in a minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount for each partial
prepayment) the outstanding principal amount of the Term Loans on any Business
Day (a “Redemption Date”) for an amount equal to the sum of (x) the aggregate
principal amount of the Term Loans being prepaid, (y) the prepayment premium set
forth in clause (ii) below (the “Prepayment Premium”) and (z) any accrued but
unpaid interest in respect of the aggregate principal amount of the Term Loans
being prepaid (such aggregate amount, the “Redemption Price”). The applicable
Prepayment Premium shall be an amount calculated pursuant to
Section 3.03(a)(ii).

 

(ii)            If the Redemption Date occurs:

 

(A)            on or prior to the first anniversary of the Closing Date, the
Prepayment Premium shall be an amount equal to one hundred ten percent (110%) of
the aggregate outstanding principal amount of the Term Loans being prepaid on
such Redemption Date;

 

(B)            after the first anniversary of the Closing Date and on or prior
to the second anniversary of the Closing Date, the Prepayment Premium shall be
an amount equal to one hundred eight percent (108%) of the aggregate outstanding
principal amount of the Term Loans being prepaid on such Redemption Date;

 

(C)            after the second anniversary of the Closing Date and on or prior
to the third anniversary of the Closing Date, the Prepayment Premium shall be an
amount equal to one hundred four percent (104%) of the aggregate outstanding
principal amount of the Term Loans being prepaid on such Redemption Date; and

 



-30-

 

 

(D)            after the third anniversary of the Closing Date and prior to the
fourth anniversary of the Closing Date, the Prepayment Premium shall be an
amount equal to one hundred two percent (102%) of the aggregate outstanding
principal amount of the Term Loans being prepaid on such Redemption Date.

 

(b)           Mandatory Prepayments. The Borrower shall prepay the Term Loans in
amounts as provided below, plus the Prepayment Premium on the principal amount
of the Term Loans being prepaid (calculated in accordance with
Section 3.03(a)(ii), it being agreed that the relevant payment date shall be
deemed to be the “Redemption Date” for purposes of such calculation), plus any
accrued but unpaid interest and fees then due and owing, as follows:

 

(i)            In the event of any Casualty Event, an amount equal to 100% of
the Net Cash Proceeds received by the Obligors with respect thereto; provided,
however, so long as no Default has occurred and is continuing, within one
hundred eighty (180) days after receipt of such Net Cash Proceeds, the Borrower
may apply the Net Cash Proceeds of any casualty policy up to $500,000 with
respect to any loss, but not exceeding $750,000 in the aggregate for all losses
under all casualty policies during the term of this Agreement, toward the
replacement or repair of destroyed or damaged property; provided, further, that
any such replaced or repaired property shall be Collateral in which the
Administrative Agent for the benefit of the Lenders has been granted a security
interest under the Security Documents.

 

(ii)            In the event any Obligor incurs Indebtedness other than
Indebtedness that is permitted by Section 9.01 hereof, 100% of the Net Cash
Proceeds thereof received by such Obligor. For the avoidance of doubt, any
prepayment made pursuant to this Section 3.03(b)(ii) shall not be deemed to be a
consent to any such incurrence of Indebtedness or a cure or waiver of any Event
of Default which occurs in connection therewith, it being understood that any
such Event of Default may only be waived with the express consent of the
Majority Lenders.

 

(c)           Prepayment Premium. Payment of any Prepayment Premium under this
Section 3.03 constitutes liquidated damages, not unmatured interest or a
penalty, as the actual amount of damages to the Lenders as a result of the
relevant triggering event, prepayment or repayment would be impracticable and
extremely difficult to ascertain. Accordingly, the Prepayment Premium hereunder
is provided by mutual agreement of the Borrower and the Lenders as a reasonable
estimation and calculation of such actual lost profits and other actual damages
of the Lenders. Without limiting the generality of the foregoing, it is
understood and agreed that upon the occurrence of any Premium Event, the
Prepayment Premium shall be automatically and immediately due and payable as
though any prepaid or repaid portion of the Term Loans were voluntarily prepaid
as of such date and shall constitute part of the Obligations secured by the
Collateral. The Prepayment Premium shall also be automatically and immediately
due and payable if the Term Loans are satisfied or released by foreclosure
(whether by power of judicial proceeding or otherwise), deed in lieu of
foreclosure or by any other means. THE BORROWER HEREBY EXPRESSLY WAIVES (TO THE
FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR OTHER LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING APPLICABLE PREMIUM IN CONNECTION WITH ANY SUCH EVENTS. The Borrower
and the other Obligors expressly agree (to the fullest extent it and they may
lawfully do so) that with respect to the Prepayment Premium payable under the
terms of this Agreement: (i) the Prepayment Premium is reasonable and is the
product of an arm’s length transaction between sophisticated business parties,
ably represented by counsel; (ii) the Prepayment Premium shall be payable
notwithstanding the then-prevailing market rates at the time payment is made;
(iii) there has been a course of conduct between the Lenders and the Obligors
giving specific consideration in this transaction for such agreement to pay the
Prepayment Premium; and (iv) the Obligors shall be estopped hereafter from
claiming differently than as agreed to in this paragraph. The Obligors expressly
acknowledge that their agreement to pay the Prepayment Premium as herein
described is a material inducement to the Lenders to provide the Commitments and
to make the Term Loans.

 



-31-

 

 

Article 4

 

Payments, Etc.

 

Section 4.01.      Payments.

 

(a)           Payments Generally. Each payment of principal, interest and other
amounts to be made by the Obligors under this Agreement or any other Loan
Document shall be made in Dollars, in immediately available funds, without
deduction, set off or counterclaim, to the deposit account of the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
not later than 2:00 p.m. (Eastern time) on the date on which such payment is due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).

 

(b)           Application of Payments Following an Event of Default. Proceeds of
all payments received following an Event of Default shall be applied in the
following order of priority, with proceeds being applied to a succeeding level
of priority only if amounts owing pursuant to the immediately preceding level of
priority have been paid in full in cash:

 

(i)            first, to the payment of any unpaid costs or expenses referred to
in Section 13.03(a) then due and owing;

 

(ii)          second, to the payment of any accrued and unpaid interest and any
fees (other than the Prepayment Premium) then due and owing;

 

(iii)         third, to the payment of unpaid principal of the Term Loans on a
pro rata basis;

 

(iv)         fourth, to the payment of any Prepayment Premium then due and
payable;

 



-32-

 

 

(v)          fifth, in reduction of the Borrower’s obligation to pay any Claims
or Losses referred to in Section 13.03(b) then due and owing; and

 

(vi)        sixth, to the Borrower or such other Persons as may lawfully be
entitled to or directed by the Borrower to receive the remainder.

 

(c)           Application of Prepayments. Proceeds of any prepayment made
pursuant to clauses 3.03(a) or 3.03(b) above shall be applied in the following
order of priority, with proceeds being applied to a succeeding level of priority
only if amounts owing pursuant to the immediately preceding level of priority
have been paid in full in cash:

 

(i)           first, to the payment of any unpaid costs or expenses referred to
in Section 13.03(a) then due and owing;

 

(ii)          second, to the payment of any accrued and unpaid interest and any
fees (other than the Prepayment Premium) then due and owing;

 

(iii)         third, to the payment of any Prepayment Premium then due and
payable; and

 

(iv)         fourth, to the payment of unpaid principal of the Term Loans on a
pro rata basis.

 

Unless otherwise directed by the Majority Lenders, all payments of principal,
interest and fees under this Agreement and the other Loan Documents shall be
made by the Obligors to the Lenders pro rata in accordance with the Lenders’
respective Proportionate Shares of such payments.

 

(d)           Non-Business Days. Except in the case of any payment to be made on
any Payment Date, if the due date of any payment under this Agreement (whether
in respect of principal, interest, fees, costs or otherwise, but excluding the
Stated Maturity Date) would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

 

Section 4.02.      Computations. All computations of interest and fees hereunder
shall be computed on the basis of a year of 360 days and actual days elapsed
during the period for which payable.

 

Section 4.03.      Notices. Each notice of optional prepayment shall be
effective only if received by the Lenders not later than 2:00 p.m. (Eastern
time) on the date three (3) Business Days prior to the date of prepayment. Each
notice of optional prepayment shall specify the amount to be prepaid and the
date of prepayment.

 



-33-

 

 

Section 4.04.      Set-Off.

 

(a)            Set-Off Generally. Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent, the Lenders and each of their
respective Affiliates are hereby authorized at any time and from time to time,
to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Lenders or such Affiliates
to or for the credit or the account of any Obligor against any and all of the
Obligations, whether or not the Lenders shall have made any demand and although
such Obligations may be unmatured. The Lenders agree promptly to notify the
Borrower after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Lenders and their respective Affiliates under this
Section 4.04 are in addition to other rights and remedies (including other
rights of set-off) that the Lenders and their respective Affiliates may have.

 

(b)            Exercise of Rights Not Required. Nothing contained herein shall
require the Administrative Agent, the Lenders or any of their respective
Affiliates to exercise any such right or shall affect the right of such Persons
to exercise, and retain the benefits of exercising, any such right with respect
to any other indebtedness or obligation of any Obligor.

 

Article 5

 

Yield Protection, Etc.

 

Section 5.01.      Additional Costs.

 

(a)            Change in Requirements of Law Generally. If, on or after the date
hereof, the adoption of any Requirement of Law, or any change in any Requirement
of Law, or any change in the interpretation or administration thereof by any
court or other Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Lender (or its lending office) with
any request or directive (whether or not having the force of law) of any such
Governmental Authority, shall impose, modify or deem applicable any reserve
(including any such requirement imposed by the Board of Governors of the Federal
Reserve System), special deposit, contribution, insurance assessment or similar
requirement, in each case that becomes effective after the date hereof, against
assets of, deposits with or for the account of, or credit extended by, a Lender
(or its lending office) or shall impose on a Lender (or its lending office) any
other condition affecting the Term Loans or the Commitment, not as a result of
any action or inaction on the part of such Lender, and the result of any of the
foregoing is to increase the cost to any Lender of making or maintaining its
portion of the Term Loans, or to reduce the amount of any sum received or
receivable by any Lender under this Agreement or any other Loan Document, by an
amount reasonably deemed by such Lender in good faith to be material (other than
(i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of the
definition of “Excluded Taxes” and (iii) Connection Income Taxes), then the
Borrower shall promptly pay to such Lender on demand such additional amount or
amounts as will compensate such Lender for such increased cost or reduction.
Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to constitute a
change in Requirements of Law for all purposes of this Section 5.01, regardless
of the date enacted, adopted or issued.

 



-34-

 

 

(b)            Change in Capital Requirements. If a Lender shall have determined
that, on or after the date hereof, the adoption of any Requirement of Law
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, in each case that becomes effective after the date
hereof, has or would have the effect of reducing the rate of return on capital
of a Lender (or its parent) as a consequence of a Lender’s obligations hereunder
or the Term Loans to a level below that which a Lender (or its parent) could
have achieved but for such adoption, change, request or directive by an amount
reasonably deemed by it to be material, then the Borrower shall pay to such
Lender on demand such additional amount or amounts as will compensate such
Lender (or its parent) for such reduction.

 

(c)            Notification by Lender. The Lenders will promptly notify the
Borrower of any event of which it has knowledge, occurring after the date
hereof, which will entitle a Lender to compensation pursuant to this
Section 5.01. Before giving any such notice pursuant to this
Section 5.01(c) such Lender shall designate a different lending office if such
designation (x) will, in the reasonable judgment of such Lender, avoid the need
for, or reduce the amount of, such compensation and (y) will not, in the
reasonable judgment of such Lender, be materially disadvantageous to such
Lender. A certificate of the Lender claiming compensation under this
Section 5.01, setting forth the amount or amounts to be paid to it hereunder,
shall be conclusive and binding on the Borrower in the absence of manifest
error.

 

Section 5.02.      Illegality. Notwithstanding any other provision of this
Agreement, in the event that on or after the date hereof the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by any competent Governmental Authority shall make it unlawful for a Lender or
its lending office to make or maintain the Term Loans (and, in the opinion of
such Lender, the designation of a different lending office would either not
avoid such unlawfulness or would be disadvantageous to such Lender), then such
Lender shall promptly notify the Borrower thereof following which (a) the
Lender’s Commitment shall be suspended until such time as such Lender may again
make and maintain the Term Loans hereunder and (b) if such Requirement of Law
shall so mandate, the Term Loans shall be prepaid by the Borrower on or before
such date as shall be mandated by such Requirement of Law in an amount equal to
the Redemption Price applicable on the date of such prepayment in accordance
with Section 3.03(a).

 

Section 5.03.      Taxes.

 

(a)            Payments Free of Taxes. Any and all payments on account of any
Obligation shall be made without deduction or withholding for any Taxes, except
as required by applicable Law. If any applicable Law requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by such Obligor shall be
increased as necessary so that after such deduction or withholding for
Indemnified Taxes has been made (including such deductions and withholdings for
Indemnified Taxes applicable to additional sums payable under this Section 5.03)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding for Indemnified Taxes been made.
For purposes of this Section, the term “applicable Law” includes FATCA.

 



-35-

 

 

(b)            Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent, timely reimburse it for, Other Taxes.

 

(c)            Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority, as a withholding Tax pursuant
to this Section 5.03, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, or a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(d)            Indemnification. The Borrower shall reimburse and indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)            Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of any Borrower
to do so), and (ii) any Taxes attributable to such Lender, in each case, that
are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 



-36-

 

 

(f)            Status of Lenders. (i) Any Lender that is entitled to an
exemption from, or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or as reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.03(f)(ii)(A), (B) or (D)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)            Without limiting the generality of the foregoing:

 

(A)            any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed,
valid, executed copies of IRS Form W-9 (or successor form) certifying that such
Lender is exempt from U.S. Federal backup withholding Tax;

 

(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the Recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower and the Administrative
Agent), whichever of the following is applicable:

 

(1)            in the case of a Foreign Lender claiming the benefits of an
income Tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, duly completed, valid executed
copies of IRS Form W-8BEN (or successor form) or IRS Form W-8BEN-E (or successor
form) establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “interest” article of such Tax treaty and (y) with respect
to any other applicable payments under any Loan Document, duly completed, valid,
executed originals of IRS Form W-8BEN (or successor form) or IRS Form W-8BEN-E
(or successor form) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such Tax treaty;

 

(2)            duly completed, valid, executed copies of IRS Form W-8ECI (or
successor form);

 



-37-

 

 

(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit C to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the applicable Borrower within the meaning
of Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN (or successor form) or
IRS Form W-8BEN-E (or successor form); or

 

(4)            to the extent a Foreign Lender is not the beneficial owner, duly
completed, valid, executed copies of IRS Form W-8IMY (or successor form),
accompanied by IRS Form W-8ECI (or successor form), IRS Form W-8BEN (or
successor form), IRS Form W-8BEN-E (or successor form), a U.S. Tax Compliance
Certificate, IRS Form W-9 (or successor form), and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner;

 

(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the Recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with its obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 



-38-

 

 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(g)            Treatment of Certain Refunds. If any party to this Agreement
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 5.03 (including by the payment of additional amounts pursuant to this
Section 5.03), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the written request
of such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 5.03(g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.03(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 5.03(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)            Mitigation Obligations. If the Borrower are required to pay any
Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 5.01 or this
Section 5.03, then such Lender shall (at the request of the Borrower) use
commercially reasonable efforts to designate a different lending office for
funding or booking its Term Loans hereunder or to assign and delegate its rights
and obligations hereunder to another of its offices, branches or Affiliates if,
in the sole reasonable judgment of such Lender, such designation or assignment
and delegation would (i) eliminate or reduce amounts payable pursuant to
Section 5.01 or this Section 5.03, as the case may be, in the future, (ii) not
subject such Lender to any unreimbursed cost or expense and (iii) not otherwise
be disadvantageous to such Lender. The Borrower hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

 

(i)            Survival. Each party’s obligations under this Article 5 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all Obligations
under any Loan Document.

 

Section 5.04.      Delay in Requests. Failure or delay on the part of any Lender
to demand compensation pursuant to this Article 5 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine-months prior to
the date that such Lender notifies the Borrower of the change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 



-39-

 

 

 

 

Article 6

 

Conditions Precedent

 

Section 6.01.     Conditions to Tranche A Term Loan; Closing Date. The
obligation of each Lender to make the Tranche A Term Loan on the Closing Date
shall not become effective until the following conditions precedent shall have
been reasonably satisfied or waived in writing by the Lenders (which
satisfaction or waiver may be made simultaneously with the making of the Tranche
A Term Loan hereunder):

 

(a)           Lien Searches. The Lenders shall be satisfied with Lien searches
regarding the Obligors made prior to the Closing Date.

 

(b)          Documentary Deliveries. The Lenders shall have received the
following documents, each of which shall be in form and substance reasonably
satisfactory to the Lenders:

 

(i)            Agreement. This Agreement duly executed and delivered by the
Borrower and each of the other parties hereto.

 

(ii)          Security Documents. (A)  The Security Documents, including,
without limitation, the Security Agreement, each Short-Form IP Security
Agreement, account control agreements and financing statements, each in form and
substance satisfactory to the Lenders and duly executed and delivered by each of
the Obligors.

 

(iii)         The Collateral Questionnaire, duly executed and delivered by a
Responsible Officer of the Borrower, substantially in the form of Exhibit G
hereto and otherwise in form and substance satisfactory to the Lenders.

 

(iv)         Without limitation, all other documents and instruments reasonably
required to perfect the Lenders’ Lien on, and security interest in, the
Collateral required to be delivered on or prior to the Closing Date shall have
been duly executed and delivered and be in proper form for filing, and shall
create in favor of the Lenders, a perfected Lien on, and security interest in,
the Collateral, subject to no Liens other than Permitted Liens.

 

(v)          Evidence that each Obligor shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument (including without limitation,
(i) a landlord personal property collateral access agreement executed by the
landlord of any leasehold property and by the applicable Obligor and (ii) any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 9.01(e)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by the Administrative
Agent.

 



 -40- 

 

 

(vi)         Note. Any Notes requested in accordance with Section 2.04.

 

(vii)       Organizational Documents. (A) Certified copies of the Organizational
Documents of each Obligor and of resolutions of the board of directors (or
similar governing body or committee of the board of directors, as applicable) of
each Obligor approving and authorizing the execution, delivery and performance
of this Agreement and each of the other Loan Documents to which it is a party,
certified as of the Closing Date by its secretary or assistant secretary as
being in full force and effect without modification or amendment; (B) a good
standing certificate and/or compliance certificate from the applicable
Governmental Authority of each Obligor’s jurisdiction of incorporation, dated a
recent date prior to the Closing Date; and (C) such other documents as the
Lenders may reasonably request.

 

(viii)       Incumbency Certificate. A certificate of each Obligor as to the
authority, incumbency and specimen signatures of the persons who have executed
the Loan Documents and any other documents in connection herewith on behalf of
the Obligors.

 

(ix)        Officer’s Certificate. A certificate, dated as of the Closing Date
and signed by a Responsible Officer of the Borrower, confirming compliance with
the conditions set forth in Section 6.01(g), (h) and (i).

 

(x)         Opinion of Counsel. A favorable opinion, dated as of the Closing
Date, of Morgan, Lewis & Bockius LLP, counsel to each Obligor in form reasonably
acceptable to the Lenders and their counsel.

 

(xi)         Evidence of Insurance. Certificates from each Obligor’s insurance
broker or other evidence satisfactory to the Lenders that all insurance required
to be maintained pursuant to Section 8.05 is in full force and effect, together
with endorsements naming the Administrative Agent as additional insured and loss
payee, as applicable, under such Obligor’s liability and casualty insurance
policies.

 

(c)            Due Diligence. The Lenders shall have received and be satisfied
with all due diligence regarding the Obligors (including without limitation
historical financial statements, technical, operational, legal, intellectual
property, commercial market forecasts, clinical and regulatory assessments,
supply chain, securities, labor, Tax, litigation, environmental, reimbursement
and regulatory authority matters) in their sole discretion.

 



 -41- 

 

 

(d)            Indebtedness. As of the Closing Date, after giving effect to the
Transactions, no Obligor shall have any Indebtedness other than the Obligations
and any Indebtedness specified on Schedule 9.01. All amounts due or outstanding
in respect of any Indebtedness other than the Obligations and any Indebtedness
specified on Schedule 9.01 shall have been repaid in full, all commitments (if
any) in respect thereof terminated, all guarantees (if any) thereof discharged
and released and all security therefor (if any) released, together with all fees
and other amounts owing thereon, or documentation in form and substance
reasonably satisfactory to the Lenders to effect such release upon such
repayment and termination shall have been delivered to the Lenders.

 

(e)            Closing Fees, Expenses, Etc. The Lenders and their Affiliates
shall have received for their own account, the Closing Fee and all fees, costs
and expenses due (including applicable attorney costs and the reasonable and
documented out-of-pocket fees and expenses of any other advisors to the Lenders)
and payable pursuant to Section 13.03, after deducting therefrom the Expense
Deposit.

 

(f)            Warrants. The Administrative Agent shall have received the
executed Warrants, dated as of the Closing Date.

 

(g)           Representations and Warranties. The representations and warranties
of the Obligors contained in Article 7 or any other Loan Document shall be true
and correct in all material respects on and as of the Closing Date; provided
that to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided further that any representation and warranty that
is qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects.

 

(h)            No Default. No Default shall exist, or would result from such
proposed borrowing of the Tranche A Term Loan or from the application of the
proceeds therefrom.

 

(i)            Approvals. All Governmental Approvals shall have been made or
obtained, and all material licenses, consents, authorizations and approvals of,
and notices to and filings and registrations with, any Governmental Authority
(including all foreign exchange approvals) necessary for the Transactions shall
have been made or obtained, and all material third-party consents and approvals,
necessary in connection with the execution, delivery and performance by the
Obligors of the Loan Documents and the Transactions shall have been obtained.

 

Section 6.02.     Conditions to Tranche B Term Loan; Tranche B Term Loan
Borrowing Date. The obligation of each Lender to make the Tranche B Term Loan on
the Tranche B Term Loan Borrowing Date shall not become effective until the
following conditions precedent shall have been reasonably satisfied or waived in
writing by the Lenders (which satisfaction or waiver may be made simultaneously
with the making of the Tranche B Term Loan hereunder):

 



 -42- 

 

 

(a)            Borrowing Certificate. The Administrative Agent shall have
received a Borrowing Notice duly executed by a Responsible Officer of the
Borrower.

 

(b)            Representations and Warranties. The representations and
warranties of the Obligors contained in Article 7 or any other Loan Document
shall be true and correct in all material respects on and as of the Tranche B
Term Loan Borrowing Date; provided that to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided further that
any representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects.

 

(c)            No Default. No Default shall exist, or would result from such
proposed Borrowing or from the application of the proceeds therefrom.

 

(d)           Milestone. The Borrower shall have, on or prior to the Tranche B
Term Loan Commitment Termination Date, received FDA approval for Twirla
(AG200-15) as a once-weekly combined hormonal contraception patch.

 

Section 6.03.     Conditions to Tranche C Term Loan; Tranche C Term Loan
Borrowing Date. The obligation of each Lender to make the Tranche C Term Loan on
the Tranche C Term Loan Borrowing Date shall not become effective until the
following conditions precedent shall have been reasonably satisfied or waived in
writing by the Lenders (which satisfaction or waiver may be made simultaneously
with the making of the Tranche C Term Loan hereunder):

 

(a)            Borrowing Certificate. The Administrative Agent shall have
received a Borrowing Notice duly executed by a Responsible Officer of the
Borrower.

 

(b)            Representations and Warranties. The representations and
warranties of the Obligors contained in Article 7 or any other Loan Document
shall be true and correct in all material respects on and as of the Tranche C
Term Loan Borrowing Date; provided that to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided further that
any representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects.

 

(c)            No Default. No Default shall exist, or would result from such
proposed Borrowing or from the application of the proceeds therefrom.

 

(d)            Milestone. Product Revenue related to sales of Twirla (AG200-15)
for the twelve (12) consecutive calendar months most recently ended prior to the
Tranche C Term Loan Borrowing Date shall not be less than $20,000,000.

 



 -43- 

 

 

Article 7

 

Representations and Warranties

 

In order to induce the Lenders to enter into this Agreement and to extend the
Term Loans hereunder, each Obligor represents and warrants to the Lenders and
the Administrative Agent, on the Closing Date, on the Tranche B Term Loan
Borrowing Date and on the Tranche C Term Loan Borrowing Date, that the following
statements are true and correct:

 

Section 7.01.     Power and Authority. Each Obligor and each of its Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (b) has all requisite corporate (or
equivalent) power, and has all material governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted except to the extent that failure to
have the same would not reasonably be expected to have a Material Adverse
Effect, (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary except where failure to so qualify would not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect, and (d) has full power, authority and legal right to make and
perform each of the Loan Documents and, in the case of the Borrower, to borrow
the Term Loans hereunder.

 

Section 7.02.     Authorization; Enforceability. The Transactions are within
each Obligor’s corporate (or equivalent) powers and have been duly authorized by
all necessary corporate (or equivalent) action and, if required, by all
necessary shareholder or other equity holder action. The Loan Documents have
been duly executed and delivered by each Obligor party thereto and constitute,
and each of the other Loan Documents to which it is a party when executed and
delivered by such Obligor will constitute, a legal, valid and binding obligation
of such Obligor, enforceable against each Obligor in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Section 7.03.     Governmental and Other Approvals; No Conflicts. The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
Person, except for (i) such as have been obtained or made and are in full force
and effect and (ii) filings and recordings in respect of perfecting or recording
the Liens created pursuant to the Security Documents, (b) will not violate any
applicable Requirement of Law or the Organizational Documents of any Obligor or
any applicable order of any Governmental Authority, in each case, other than any
such violations that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, (c) will not violate or result in a
default under any Material Agreement, or give rise to a right thereunder to
require any payment to be made by any such Person, and (d) will not result in
the creation or imposition of any Lien (other than Permitted Liens) on any asset
of any Obligor or any of its Subsidiaries.

 



 -44- 

 

 

Section 7.04.     Financial Statements; Material Adverse Change.

 

(a)              Financial Statements. The Borrower has heretofore furnished to
the Administrative Agent certain financial statements as provided for in
Section 8.01. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Obligors as of such dates and for such periods substantially in accordance with
GAAP, subject to quarterly or year-end adjustments and the absence of footnotes.
No Obligor has any material contingent liabilities or liabilities for taxes,
long-term lease or unusual forward or long-term commitments not disclosed in the
aforementioned financial statements.

 

(b)            No Material Adverse Change. Since December 31, 2018 no event,
circumstance or change has occurred that has caused or evidences, either in
individually or in the aggregate, a Material Adverse Change.

 

Section 7.05.     Properties.

 

(a)            Property Generally. Each Obligor and each of its Subsidiaries has
good and marketable fee simple title to, or valid leasehold interests in, all
its real and personal Property material to its business, including all Product
Assets, subject only to Permitted Liens and except as would not reasonably be
expected to interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

 

(b)           Intellectual Property.

 

(i)           Schedule 7.05(b) lists, with respect to each Obligor, all United
States and foreign registrations of and applications for Patents, Trademarks and
Copyrights, that are Obligor Intellectual Property, including the applicable
jurisdiction, registration or application number and date, as applicable
thereto, a designation as to whether it is Material Intellectual Property, and a
designation as to whether it is licensed or owned by an Obligor.

 

(ii)          Each Obligor (A) owns or possesses all legal and beneficial
rights, title and interest in and to the Material Intellectual Property
designated on Schedule 7.05(b) as being owned by such Obligor and (B) has the
right to use the Material Intellectual Property licensed to such Obligor, in
each case with good and marketable title, free and clear of any Liens or Claims
of any kind other than Permitted Liens.

 

(iii)         To each Obligor’s Knowledge, the Material Intellectual Property
does not violate any license or infringe any valid and enforceable Intellectual
Property right of another.

 

(iv)         Other than with respect to the Material Agreements, or as permitted
by this Agreement, the Obligors have not assigned or otherwise transferred
ownership of, or agreed to assign or otherwise transfer ownership of, any
Material Intellectual Property, in whole or in part, to any Person who is not an
Obligor.

 



 -45- 

 

 

(v)         Other than as set forth on Schedule 7.05(b), the Obligors have not
received any written communications, nor is there any pending or, to each
Obligor’s Knowledge, threatened action in writing, suit, proceeding or claim in
writing by another, alleging that any of the Obligors has violated, infringed,
diluted or misappropriated any Intellectual Property of another.

 

(vi)        There is no pending or, to any Obligor’s Knowledge, threatened
action in writing, suit, proceeding or claim in writing by another:
(a) challenging an Obligor’s rights in or to any Material Intellectual Property
owned by such Obligor; or (b) challenging the validity, enforceability or scope
of any Material Intellectual Property owned by an Obligor.

 

(vii)       Each Obligor has taken commercially reasonable precautions to
protect the secrecy, confidentiality and value of the Material Intellectual
Property (including without limitation, by requiring that all relevant current
and former employees, contractors and consultants of the Obligors execute
written confidentiality and invention assignment Contracts).

 

(viii)      Each Obligor has complied with the material terms of each Material
Agreement pursuant to which Intellectual Property has been licensed to the
Obligors (which material terms shall include, but not be limited to, pricing and
duration of the agreement).

 

(ix)         All maintenance fees, annuities, and the like due or payable on the
Patents within Material Intellectual Property have been timely paid or the
failure to so pay was the result of an intentional decision by the applicable
Obligor, which would not reasonably be expected to result in a Material Adverse
Change. All documents and instruments necessary to register or apply for or
renew registration of all Patents, Trademarks and Copyrights within Material
Intellectual Property have been validly executed, delivered and filed in a
timely manner with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable.

 

(x)          To each Obligor’s Knowledge, (A) each of the Patents within the
Material Intellectual Property is valid and enforceable and (B) no such Patents
within the Material Intellectual Property have ever been finally adjudicated to
be invalid, unpatentable or unenforceable for any reason in any administrative,
arbitration, judicial or other proceeding.

 

(xi)         To each Obligor’s Knowledge, no Obligor has received any written
notice asserting that the Patents within the Material Intellectual Property are
invalid, unpatentable or unenforceable and, to each Obligor’s Knowledge, no
Obligor has engaged in any conduct, or omitted to perform any necessary act, the
result of which would invalidate or render unpatentable or unenforceable any
such Patent within the Material Intellectual Property.

 



 -46- 

 

 

(xii)          Each employee and consultant has signed a written agreement
assigning to the applicable Obligor all intellectual property rights that are
related to such Obligor’s business as now conducted and as presently proposed to
be conducted and confidentiality provisions protecting trade secrets and
confidentiality information of the Obligors.

 

(xiii)        To the Knowledge of each Obligor, no third party is infringing
upon or misappropriating, or violating any material license or agreement with
such Obligor relating to any Material Intellectual Property.

 

Section 7.06.     No Actions or Proceedings.

 

(a)            Litigation. There is no litigation, investigation or enforcement
proceeding pending or threatened in writing with respect to any Obligor by or
before any Governmental Authority or arbitrator (i) that either individually or
in the aggregate would reasonably be expected to have a Material Adverse Effect
or (ii) that involves this Agreement or the Transactions.

 

(b)            Environmental Matters. The operations and the real Property of
the Obligors comply with all applicable Environmental Laws, except to the extent
the failure to so comply, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. To each Obligor’s
Knowledge, there have been no conditions, occurrences or release of Hazardous
Materials which would reasonably be expected to have a Material Adverse Effect.

 

(c)            Labor Matters. No Obligor has engaged in unfair labor practices
and there are no pending or, to any Obligor’s Knowledge, threatened in writing
labor actions, disputes, grievance or arbitration proceedings involving the
employees of any Obligor, in each case that would reasonably be expected to have
a Material Adverse Effect. There is no material strike or work stoppage in
existence or threatened in writing against any Obligor and to the Knowledge of
such Obligor, no union organization activity is taking place.

 

Section 7.07.     Compliance with Laws and Agreements. (a) Each Obligor is in
compliance with all Requirements of Law (including Healthcare Laws and
Environmental Laws) and all Contracts binding upon it or its Property, except
(other than with respect to Material Intellectual Property) where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

(b)    Without limiting the generality of the foregoing:

 

(i)            To the best of each Obligor’s Knowledge, any financial
relationships between or among the Borrower, any other Obligor, or any of their
respective Subsidiaries, on the one hand, and any Person who is in a position to
refer patients or other business to the Borrower, any other Obligor or any
Subsidiaries (collectively a “Referral Source”), on the other hand, (A) comply
in all material respects with all applicable Healthcare Laws, (B) reflect fair
market value, have commercially reasonable terms and were negotiated at arm’s
length; and (C) do not obligate the Referral Source to purchase, use, recommend
or arrange for the use of any products or services of the Borrower, any other
Obligor, or any of their respective Subsidiaries. No Obligor, nor any of its
respective Subsidiaries, directly or indirectly, have guaranteed a loan, made a
payment toward a loan or otherwise subsidized a loan for any Referral Source
including, without limitation, any loans related to financing the Referral
Source’s ownership, investment or financial interest in any Obligor or any such
Subsidiary.

 



 -47- 

 

 

(ii)            All Products have been developed, tested, manufactured,
distributed, marketed and sold in compliance in all material respects with all
applicable FDA Laws, including, without limitation and to the extent applicable
to the Obligors, all requirements relating to current good manufacturing
practices and quality system regulations (21 CFR Parts 210, 211, and 820),
labeling, advertising, record-keeping, and adverse event reporting.

 

(iii)            To the extent required under applicable Law, the Borrower, each
other Obligor, and each of their respective Subsidiaries are in compliance in
all material respects with the Physician Payments Sunshine Act (Section 6002 of
the Affordable Care Act of 2010) and its implementing regulations and any
applicable state disclosure and transparency laws.

 

(c)            To the extent any Obligor or Subsidiary thereof shall participate
or receive as an enrolled service provider direct reimbursement from any Federal
Health Care Program or other third-party payor program as of any date subsequent
to the Closing Date, (i) each Obligor and each Subsidiary shall have the
requisite provider number or authorization necessary to bill any third-party
payor program in which it participates and (ii) there shall be no audits,
inquiries, adjustments, appeals or recoupment efforts by any third-party payor
programs of or against any Obligor or Subsidiary with respect to any prior
claims, reports or billings that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

 

(d)            No Obligor or Subsidiary thereof is aware of any written
complaints or has received telephonic complaints via a compliance hotline
related to a Product from any employees, independent contractors, vendors,
physicians, customers, patients or other persons that could reasonably be
considered to indicate a violation of Healthcare Laws which would be reasonably
expected to result individually, or in the aggregate, in a Material Adverse
Effect.

 

Section 7.08.     Taxes. Each Obligor has timely filed or caused to be filed all
federal income and other material Tax returns and reports required to have been
filed and has paid or caused to be paid all federal income and other material
Taxes required to have been paid by it, except Taxes that are being contested in
good faith by appropriate proceedings and for which such Obligor has set aside
on its books adequate reserves with respect thereto substantially in accordance
with GAAP.

 

Section 7.09.     Full Disclosure. The Borrower has disclosed to the Lenders all
Material Agreements to which any Obligor is party, and all other matters to its
Knowledge, that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Obligors to the Lenders in connection with the negotiation of this Agreement and
the other Loan Documents or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood by the Administrative Agent and the Lenders that such projected
financial information is not to be viewed as facts, and that no assurances can
be given that any particular projections will be realized and that actual
results during the period or periods covered by any such projections may differ
from the projected results and such differences may be material).

 



 -48- 

 

 

Section 7.10.    Regulation.

 

(a)            Investment Company Act. No Obligor is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

(b)            Margin Stock. No Obligor is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock
and no part of the proceeds of the Term Loans will be used to buy or carry any
Margin Stock in violation of Regulation T, U or X.

 

Section 7.11.    Solvency. Each Obligor is, and, immediately after giving effect
to the Borrowings, the use of proceeds thereof, and the consummation of the
Transactions, will be, Solvent.

 

Section 7.12.    Subsidiaries. Except as set forth on Schedule 7.12 (as such
Schedule may be updated by the Borrower from time to time), the Borrower has no
direct or indirect Subsidiaries.

 

Section 7.13.   [Intentionally Omitted]

 

Section 7.14.   Material Agreements. Set forth on Schedule 7.14 (as such
Schedule may be updated by the Borrower from time to time) is a complete and
correct list of (i) each Material Agreement and (ii) each Contract creating or
evidencing any Material Indebtedness, together with a summary reference to the
product or purpose of each such Material Agreement and such Contract, to which
an Obligor is a party. Accurate and complete copies of each such Contract listed
on such schedule have been made available to the Lenders to the extent requested
by such Lenders. No Obligor is in material default under any such Material
Agreement or such Contract creating or evidencing any Material Indebtedness
listed on such schedule, and the Obligors have no Knowledge of any material
default by any counterparty to such Material Agreement or such Contract.

 

Section 7.15.   Restrictive Agreements. None of the Obligors is party to any
Restrictive Agreement, except (i) otherwise permitted under Section 9.11,
(ii) restrictions and conditions imposed by Law or by the Loan Documents,
(iii) any stockholder agreement, charter, by laws or other organizational
documents of an Obligor and (iv) limitations associated with Permitted Liens.

 



 -49- 

 

 

Section 7.16.   Real Property. No Obligor or any of its Subsidiaries owns or
leases (as tenant thereof) any real Property on the date hereof, except as
described on Schedule 7.16 (as such Schedule may be updated by the Borrower from
time to time).

 

Section 7.17.   Pension and Other Plans. Except for those that would not, in the
aggregate, have a Material Adverse Effect, (i) each Benefit Plan, and each trust
thereunder, intended to qualify for Tax exempt status under Section 401 or 501
of the Code or other Requirements of Law so qualifies, (ii) each Benefit Plan is
in compliance with applicable provisions of ERISA, the Code and other
Requirements of Law, (iii) there are no existing or pending (or to the Knowledge
of any Obligor or Subsidiary thereof, threatened) claims (other than routine
claims for benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigation involving any Benefit Plan to which any Obligor or
Subsidiary thereof incurs or otherwise has or would have an obligation or any
liability or Claim (iv) no ERISA Event has occurred or is reasonably expected to
occur, (v) no ERISA Affiliate would have any Withdrawal Liability as a result of
a complete withdrawal from any Multiemployer Plan on the date this
representation is made, and (vi) there are no actions, suits or claims pending
against or involving a Benefit Plan (other than routine claims for benefits) or,
to the Knowledge of each of the Obligors, threatened, which would reasonably be
expected to be asserted successfully against any Benefit Plan.

 

Section 7.18.   Collateral; Security Interest. Each Security Document is
effective to create in favor of the Administrative Agent for the benefit of the
Lenders a legal, valid and enforceable security interest in the Collateral
subject thereto and each such security interest is perfected to the extent
required by (and has the priority required by) the applicable Security Document,
subject to Permitted Liens. The Security Documents collectively are effective to
create in favor of the Administrative Agent for the benefit of the Lenders a
legal, valid and enforceable security interest in the Collateral, which upon the
filing of financing statements and other similar statements filed in the
appropriate offices, such security interests are perfected security interests to
the extent that such perfection may be obtained by such filing.

 

Section 7.19.   Regulatory Approvals. (a) With respect to the Products, each
Obligor and each of its Subsidiaries holds either directly or through licensees
and agents, all material Regulatory Approvals and Permits necessary or required
for each Obligor and its Subsidiaries to conduct all Product Development and
Commercialization Activities with respect to the Products.

 

(b)     Set forth on Schedule 7.19(b) is a complete and accurate list as of the
date hereof of all Regulatory Approvals referred to in clause (a) above, setting
forth (on a per Product basis) the Obligor that holds such Regulatory Approval
and identifying the Product related to such Regulatory Approval. All such
Regulatory Approvals are (i) legally and beneficially owned exclusively by the
Obligor identified on the Schedule, free and clear of all Liens other than
Permitted Liens, (ii) validly registered and on file with the applicable
Regulatory Authority, in material compliance with all registration, filing and
maintenance requirements (including any fee requirements) thereof, and (iii) in
good standing, valid and enforceable with the applicable Regulatory Authority.
All required material notices, registrations and listings, supplemental
applications, reports (including, to the extent applicable to the Obligors,
annual reports, field alerts or other reports of adverse experiences) and all
other required material filings with respect to the Products or any related
Product Development and Commercialization Activities have been filed with the
FDA and all other applicable Governmental Authorities.

 



 -50- 

 

 

(c)            (i) All material regulatory filings required by any Regulatory
Authority or in respect of any Regulatory Approval or Product Authorization with
respect to any Product or any Product Development and Commercialization
Activities are, to the Borrower’s Knowledge, complete and correct in all
material respects and have complied in all material respects with all applicable
Requirements of Law, and (ii) all clinical and pre-clinical trials, if any, of
investigational Products have been and are being conducted by each Obligor
according to all applicable Requirements of Law in all material respects along
with appropriate monitoring of clinical investigator trial sites for their
compliance.

 

(d)            Each Obligor and, to each Obligor’s Knowledge, each of its agents
and Contract Manufacturers are in compliance in all material respects with all
applicable statutes, rules and regulations (including all Regulatory Approvals
and Product Authorizations) of all applicable Governmental Authorities,
including the FDA and all other Regulatory Authorities, with respect to each
Product and all Product Development and Commercialization Activities related
thereto. Each Obligor and, to each Obligor’s Knowledge, each Contract
Manufacturer has and maintains in full force and effect all the necessary and
requisite material Regulatory Approvals and Product Authorizations for the
conduct of their current operations as of the date hereof. To the extent
applicable, each Obligor is in compliance in all material respects with all
applicable registration and listing requirements set forth in all applicable FDA
Laws or equivalent regulation of each other Governmental Authority having
jurisdiction over such Person. Each Obligor, and, to each Obligor’s Knowledge,
each Contract Manufacturer adheres in all material respects to all applicable
regulations of all Regulatory Authorities with respect to the Products and all
Product Development and Commercialization Activities related thereto.

 

(e)            (i) No Obligor and, to each Obligor’s Knowledge, no Contract
Manufacturer has received from any Regulatory Authority any material notice of
adverse findings with respect to any Product or any Product Development and
Commercialization Activities related thereto, including any FDA Form 483
inspectional observations, notices of violations, Warning Letters, criminal
proceeding notices under Section 305 of the FD&C Act, or any other similar
communication from any Regulatory Authority, (ii) there have been no material
seizures conducted or, to each Obligor’s Knowledge, threatened by any Regulatory
Authority with respect to any Product, and no material recalls, market
withdrawals, field notifications, notifications of misbranding or adulteration
or safety alerts conducted, requested or, to any Obligor’s Knowledge, threatened
by any Regulatory Authority with respect to any Product, and (iii) no Obligor
and, to each Obligor’s Knowledge, no Contract Manufacturer has received any
material written notification that remains unresolved from the FDA or any other
Regulatory Authority indicating any breach or violation of any applicable
Product Authorization or Regulatory Approval relating to any Product, including
that any of the Products is misbranded or adulterated as defined in the FD&C Act
or the rules and regulations promulgated thereunder.

 

(f)            Neither any Obligor nor, to any Obligor’s Knowledge, any officer,
employee or agent thereof or Contract Manufacturer, has made an untrue statement
of a material fact or fraudulent statements to the FDA or any other Regulatory
Authority, failed to disclose a material fact required to be disclosed to the
FDA or any other Regulatory Authority, or committed an act, made a statement, or
failed to make a statement that, at the time such disclosure was made (or was
not made), would reasonably be expected to provide a basis for the FDA or any
other Regulatory Authority to invoke its policy respecting Fraud, Untrue
Statements of Material Facts, Bribery and Illegal Gratuities, set forth in 56
Fed. Reg. 46191 (September 10, 1991) or any similar policy.

 



 -51- 

 

 

(g)            No Obligor has received any material written notice that the FDA
or any other applicable Regulatory Authority has commenced or initiated, or, to
the Knowledge of any such Obligor, threatened to commence or initiate, any
action to withdraw any Regulatory Approval or Product Authorization or commenced
or initiated or, to the Knowledge of such Obligor, threatened to commence or
initiate, any action to enjoin any Product Development and Commercialization
Activities of such Obligor or any Contract Manufacturer.

 

(h)            The clinical, preclinical, safety and other studies and tests
conducted by or on behalf of or sponsored by each Obligor, or in respect of
which any Products or Product candidates under development have participated,
were (and if still pending, are) being conducted materially in accordance with
all applicable Product Authorizations. Each Obligor has operated within, and
currently is in compliance in all material respects with, all applicable Laws,
Product Authorizations and Regulatory Approvals, as well as the rules and
regulations of the FDA and each other Regulatory Authority. No Obligor has
received any material notices or other correspondence from the FDA or any other
Regulatory Authority requiring the termination or suspension of any clinical,
preclinical, safety or other studies or tests used to support any Product
Authorization or Regulatory Approval for, any Product.

 

(i)              No material debarment or exclusionary claims, actions,
proceedings or investigations in respect of any Obligor’s business is pending,
or to such Obligor’s Knowledge, threatened in writing against such Obligor or
its officers, employees or agents.

 

Section 7.20.   Capitalization. All of the issued and outstanding securities of
each Obligor have been duly authorized, are validly issued, fully paid, and
non-assessable. As of the Closing Date, except for the Warrants and except as
set forth on Schedule 7.20, there are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, or other contracts or commitments that could require the Obligors to
issue, sell, or otherwise cause to become outstanding any of their ownership
interests. There are no outstanding or authorized stock appreciation, phantom
stock, profit participation, or similar rights with respect to the Obligors.
There are no voting trusts, proxies, or other agreements or understandings with
respect to the voting of the ownership interests of the Obligors. None of the
Equity Interests in the Obligors have been mortgaged, assigned or pledged in
favor of any Person, other than pursuant to the Security Agreement.

 

Section 7.21.   Insurance. Each Obligor has obtained (and is maintaining),
insurance for its assets (including the Collateral) and business as required
under the Loan Documents.

 

Section 7.22.   [Intentionally Omitted]

 



 -52- 

 

 

Section 7.23.     Sanctions Laws. Obligors and, to the Knowledge of the
Obligors, any director, officer or employee of an Obligor acting on behalf of
the Obligors, are in compliance with the Sanctions Laws.

 

Section 7.24.     Anti-Corruption Laws. No Obligor nor any of its Subsidiaries
has, nor, to the Knowledge of any Obligor, has any director, officer, agent or
employee of any Obligor acting on behalf of such Obligor (i) taken any action,
directly or indirectly, that would result in a violation by such Persons of the
Anti-Corruption Laws, (ii) made, offered to make, promised to make or authorized
the payment or giving of, directly or indirectly, any Prohibited Payment or
(iii) been subject to any investigation by any Governmental Authority with
regard to any actual or alleged Prohibited Payment.

 

Section 7.25.     Anti-Terrorism Laws. The Obligors (i) have taken reasonable
measures to ensure compliance with applicable Economic Sanctions Laws and
Anti-Terrorism Laws, (ii) are not Designated Persons and (iii) have not used any
part of the proceeds from any advance on behalf of any Designated Person or has
not used, directly by it or indirectly through any Subsidiary, such proceeds in
connection with any investment in, or any transactions or dealings with, any
Designated Person.

 

Article 8

 

Affirmative Covenants and Financial Covenants

 

Each Obligor covenants and agrees with the Lenders that, until the Commitments
have expired or been terminated and all Obligations (other than the Warrant
Obligations and inchoate indemnity obligations) have been paid in full in cash:

 

Section 8.01.     Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to the Lenders:

 

(a)            commencing with the fiscal quarter ended March 31, 2020, as soon
as available and in any event within forty-five (45) days after the end of each
fiscal quarter, the consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such quarter, and the related consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
such quarter and the portion of the fiscal year through the end of such quarter,
all in reasonable detail and setting forth in comparative form the figures for
the corresponding period in the preceding fiscal year, together with a
certificate of a Responsible Officer of the Borrower stating that such financial
statements fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as at such date and the results of operations
of the Borrower and its Subsidiaries for the period ended on such date and have
been prepared substantially in accordance with GAAP consistently applied,
subject to changes resulting from normal quarterly or year-end adjustments and
except for the absence of footnotes; provided that, if Borrower is a Publicly
Reporting Company, Borrower’s filing of a Quarterly Report on Form 10-Q with the
SEC shall be deemed to satisfy the requirements of this Section 8.01(a) on the
date on which such report is first available via the SEC’s EDGAR system or a
successor system related thereto;

 



 -53- 

 



 

(b)           as soon as available and in any event within ninety (90) days
after the end of each fiscal year, the consolidated balance sheets of the
Borrower and its Subsidiaries as of the end of such fiscal year, and the related
consolidated statements of income, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries for such fiscal year, prepared substantially in
accordance with GAAP consistently applied, all in reasonable detail and setting
forth in comparative form the figures for the previous fiscal year, accompanied
by a report and opinion thereon of Ernst & Young LLP or another firm of
independent certified public accountants of recognized national standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; provided that, if Borrower is a Publicly Reporting Company,
Borrower’s filing of an Annual Report on Form 10-K with the SEC shall be deemed
to satisfy the requirements of this Section 8.01(b) on the date on which such
report is first available via the SEC’s EDGAR system or a successor system
related thereto;

  

(c)           within thirty (30) days after the end of each month, a compliance
certificate of a Responsible Officer of the Borrower as of the end of the
applicable accounting period (which delivery may, unless a Lender requests
executed originals, be by electronic communication including email and shall be
deemed to be an original authentic counterpart thereof for all purposes) in the
form of Exhibit D (a “Compliance Certificate”) which, for purposes of
clarification, shall (i) demonstrate the Borrower’s compliance with Section 8.15
in respect of such month, (ii) state that the representations and warranties
made by the Obligors in Article 7 are true in all material respects on and as of
the date thereof; provided that to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects, (iii) include details of
any issues that are material that are raised by auditors, (iv) for each month
end that coincides with the end of a fiscal quarter of the Borrower, demonstrate
the Borrower’s compliance with Section 8.16 in respect of such fiscal quarter
and (v) for each month end that coincides with the end of a fiscal year of the
Borrower, provide updated Schedules to this Agreement (if any);

 

(d)           promptly, and in any event within ten (10) Business Days after
receipt thereof by an Obligor thereof, copies of each notice or other
correspondence received from any securities regulator or exchange to the
authority of which an Obligor is subject concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of such Obligor;

 

(e)           upon any renewal or replacement, the information regarding
insurance maintained by Obligors as required under Section 8.05;

 

(f)            promptly following the Lenders’ written request at any time,
proof of compliance with Section 8.15;

 

 -54- 

 



 

(g)           within ten (10) days of delivery, copies of all periodic reports
distributed by the Borrower to its shareholders generally; provided that (i) any
such material may be redacted by the Borrower to exclude information relating to
the Loan Documents or the Lenders and (ii) the Lenders shall not be entitled to
receive statements, reports and notices relating to topics that (A) are subject
to attorney-client privilege or (B) present a conflict of interest for the
Lenders;

  

(h)           a financial forecast for Borrower and its Subsidiaries for each
fiscal year, including forecasted balance sheets, statements of income and cash
flows of Borrower and its Subsidiaries, all of which shall be prepared on a
consolidated basis and delivered not later than February 28 of such fiscal year
(the “Financial Forecast”);

 

(i)            promptly following any Lender’s written request, certification
that such Obligor is not a passive foreign investment company (“PFIC”) within
the meaning of Sections 1291 through 1297 of the Code, or, if such Obligor
determines that it is a PFIC, such information as would allow the Lender to make
a qualified electing fund election with respect to the stock of the Obligor;

 

(j)           such other information respecting the operations, properties,
business or condition (financial or otherwise) of the Obligors (including with
respect to the Collateral) as the Lenders may from time to time reasonably
request, including, without limitation, projected financial statements of the
Borrower and its Subsidiaries;

 

(k)           promptly after the receipt thereof, a copy of any “management
letter” received from its certified public accounts and the management’s
response thereto; and

 

(l)            promptly after receipt or providing thereof, copies of any notice
of an event of default received from or provided to any lenders in respect of
any Indebtedness permitted under Section 9.01(l).

 

Section 8.02.      Notices of Material Events. The Borrower will furnish to the
Administrative Agent for distribution to the Lenders written notice of the
following promptly after a Responsible Officer first learns of the existence of:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           the occurrence of any Casualty Event with respect to any Obligor’s
Property resulting in a Loss, to the extent not covered by insurance,
aggregating $500,000 or more;

 

(c)           (i) any proposed Acquisition by any Obligor that would reasonably
be expected to result in environmental liability under Environmental Laws in
excess of $500,000, and (ii) in each case, to the extent that any of the
following would reasonably be expected to result in liability in excess of
$500,000: (A) spillage, leakage, discharge, disposal, leaching, migration or
release of any Hazardous Material required to be reported to any Governmental
Authority under applicable Environmental Laws, and (B) all actions, suits,
claims, notices of violation, hearings, investigations or proceedings pending,
or threatened in writing against or affecting any Obligor or any of its
Subsidiaries or with respect to the ownership, use, maintenance and operation of
their respective businesses, operations or properties, relating to Environmental
Laws or Hazardous Material;

 

 -55- 

 



 

(d)            the assertion of any environmental matter by any Person in
writing against, or with respect to the activities of, any Obligor or any of its
Subsidiaries and any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations, in each case,
which would reasonably be expected to involve damages in excess of $500,000
other than any environmental matter or alleged violation that, if adversely
determined, would not (either individually or in the aggregate) have a Material
Adverse Effect;

 

(e)            the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against or directly affecting
any Obligor or any of its Subsidiaries, in each case, that would reasonably be
expected to result in a Material Adverse Effect;

 

(f)            (i) on or prior to any filing by any ERISA Affiliate of any
notice of intent to terminate any Title IV Plan, a copy of such notice and
(ii) promptly, and in any event within ten (10) days, after any Responsible
Officer of any ERISA Affiliate knows or has reason to know that a request for a
minimum funding waiver under Section 412 of the Code has been filed with respect
to any Title IV Plan or Multiemployer Plan, a notice (which may be made by
telephone if promptly confirmed in writing) describing such waiver request and
any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed with the PBGC or the IRS pertaining
thereto;

 

(g)            within ten (10) Business Days of obtaining written notice or
Knowledge thereof: (i) the termination of any Material Agreement; (ii) the
receipt by any Obligor or any of its Subsidiaries of a written notice under any
Material Agreement (and a copy thereof) asserting a default by such Obligor or
any of its Subsidiaries where such alleged default would permit such
counterparty to terminate such Material Agreement; (iii) the entering into any
new Material Agreement by an Obligor (and a copy thereof); or (iv) any amendment
to a Material Agreement that would be materially adverse to the Lenders (and a
copy thereof) (which includes, but is not limited to, any amendments to
provisions relating to pricing and term); provided that notices required under
this subsection (g) may be delivered with monthly Compliance Certificate unless
any of the foregoing events would reasonably be expected to have a Material
Adverse Effect;

 

(h)            any product recalls as defined in 21 C.F.R. §7.3(g), withdrawals
or marketing suspensions conducted, to be undertaken or issued by any Obligor or
any of its Subsidiaries, whether or not at the request, demand or order of any
Governmental Authority or otherwise with respect to any Product, in each case
that would (either individually or in the aggregate) reasonably be expected to
result in a Material Adverse Effect;

 

 -56- 

 



 

(i)            within ten (10) Business Days of obtaining written notice or
Knowledge thereof, any infringement or other violation by any Person of any
Obligor Intellectual Property that would reasonably be expected to result in a
Material Adverse Effect;

  

(j)            within ten (10) Business Days of obtaining written notice or
Knowledge thereof, a material licensing agreement or arrangement entered into by
any Obligor or any of its Subsidiaries in connection with any material
infringement or alleged infringement of the Intellectual Property of another
Person;

 

(k)           within ten (10) Business Days of obtaining written notice or
Knowledge thereof, any written claim by any Person that the conduct of any
Obligor’s (or any Subsidiary thereof) business, including the development,
manufacture, use, sale or other commercialization of any Product, infringes any
Intellectual Property of such Person, except to the extent any such claim would
not reasonably be expected to result in a Material Adverse Effect;

 

(l)            the reports and notices as required by the Security Documents;

 

(m)           within thirty (30) days of the date thereof, or, if earlier, on
the date of delivery of any financial statements pursuant to Section 8.01,
notice of any material change in accounting policies or financial reporting
practices by the Obligors;

 

(n)            promptly after the occurrence thereof, notice of any labor
controversy resulting in or threatening to result in any strike, work stoppage,
boycott, shutdown or other material labor disruption against or involving an
Obligor (or any Subsidiary thereof);

 

(o)            any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect;

 

(p)            concurrently with the delivery of financial statements under
Section 8.01(a) or (b), the creation or other acquisition of any Intellectual
Property by any Obligor or any Subsidiary after the date hereof and during such
prior fiscal year which is registered or becomes registered or the subject of an
application for registration with the United States Copyright Office or the
United States Patent and Trademark Office, as applicable, or with any other
equivalent foreign Governmental Authority; and

 

(q)            any change to any Obligor’s ownership of Deposit Accounts,
Securities Accounts and Commodity Accounts, by delivering to the Lenders an
updated Schedule 7 to the Security Agreement setting forth a complete and
correct list of all such accounts as of the date of such change.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth in reasonable
detail the event or development requiring such notice; provided that, if the
Borrower is a Publicly Reporting Company, the Borrower’s filing of notice of any
such event with the SEC shall be deemed to satisfy the requirements of this
Section 8.02 on the date on which such report is first available via the SEC’s
EDGAR system or a successor system related thereto.

 

 -57- 

 





 

Notwithstanding any contrary provision of the Agreement or any other Loan
Document (including, without limitation, Sections 8.01 and 8.02), until such
time as the Administrative Agent provides notice to the Borrower that it desires
to receive information that constitutes material non-public information, the
Borrower shall not provide any such material non-public information to the
Administrative Agent that would otherwise be required to be delivered hereunder
unless the Borrower is disclosing such information pursuant to a filing with the
SEC; provided, that notwithstanding the forgoing, the Borrower shall at all
times comply with Section 8.01(c)(i)-(iv) and 8.02(a).

 

Section 8.03.      Existence; Maintenance of Properties, Etc. (a) It will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence; provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under
Section 9.03.

 

(b)            It shall, and shall cause each of its Subsidiaries to, maintain
and preserve all rights, licenses, permits, privileges and franchises material
to the conduct of its business, and maintain and preserve all of its assets and
properties, including all Product Assets, necessary to the conduct of its
business in good working order and condition, ordinary wear and tear and damage
from casualty or condemnation excepted.

 

(c)            It shall, and shall cause each of its Subsidiaries to, use
commercially reasonable efforts to cause each new employee and contractor to
execute and deliver a customary confidentiality, non-disclosure and Intellectual
Property assignment agreement that includes a waiver of moral rights.

 

Section 8.04.      Payment of Obligations. It will, and will cause each of its
Subsidiaries to, pay and discharge (i) all federal income and other material
Taxes, fees, assessments and governmental charges or levies imposed upon it or
upon its properties or assets prior to the date on which penalties attach
thereto, and all lawful claims for labor, materials and supplies which, if
unpaid, might become a Lien (other than a Permitted Lien) upon any properties or
assets of any Obligor, except to the extent such Taxes, fees, assessments or
governmental charges or levies, or such claims, are being contested in good
faith by appropriate proceedings and are adequately reserved against
substantially in accordance with GAAP, (ii) all lawful claims which, if unpaid,
would by Law become a Lien upon its Property not constituting a Permitted Lien
and (iii) all other obligations if the failure to discharge such obligation
would reasonably be expected to result in a Material Adverse Effect.

 

Section 8.05.      Insurance. At its own cost and expense, it will, and will
cause each of its Subsidiaries, to obtain and maintain, with financially sound
and reputable insurers, insurance of the kinds, and in the amounts, as are
consistent with customary practices and standards of its industry in the same or
similar locations, it being understood and agreed that the insurance held by the
Obligors on the Closing Date is deemed to fulfill this requirement on the date
hereof. All of the insurance policies required pursuant to this Section 8.05
will name the Administrative Agent as a “loss payee,” “additional insured” or
“mortgagee,” as applicable and as its interests may appear. The Borrower will
use its commercially reasonable efforts to ensure, or to cause others to ensure,
that all insurance policies required pursuant to this Section 8.05 shall provide
that they shall not be terminated or cancelled nor shall any policy be
materially changed in a manner adverse to the insured Person without at least
thirty (30) days’ written notice to the Borrower and the Administrative Agent.
Receipt of notice of termination or cancellation of any such insurance policies
shall entitle the Administrative Agent to renew any such policies, all in
accordance with the first sentence of this Section 8.05 or otherwise to obtain
similar insurance in place of such policies, in each case at the expense of the
Borrower (payable within five (5) Business Days of any Borrower’s receipt of
written demand therefor) and, unless an Event of Default has occurred and is
continuing, with the prior written consent of the Borrower (such consent not to
be unreasonably withheld). The amount of any such expenses shall accrue interest
at the Default Rate if not paid when due and shall constitute “Obligations.” All
of the insurance policies required hereby will be evidenced by one or more
certificates of insurance, together with appropriate loss payee or additional
insured clauses or endorsements in favor of the Administrative Agent as required
by this Section, delivered to the Administrative Agent on or before the Closing
Date and at such other times as the Administrative Agent may request from time
to time.

 

 -58- 

 





 

Section 8.06.      Books and Records; Inspection Rights. It will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. It will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent, upon reasonable prior notice and at reasonable times, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours and with reasonable advance notice as the Administrative Agent may
request. It will, and will cause each of its Subsidiaries to, pay all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent of
(a) so long as no Default has occurred and is continuing, two such inspections
each calendar year and (b) during a continuing Default, all such inspections.

 

Section 8.07.      Compliance with Laws. (a) It will, and will cause each of its
Subsidiaries to, (i) comply in all material respects with all Requirements of
Law (including Healthcare Laws and Environmental Laws) and (ii) comply in all
material respects with all terms of outstanding Indebtedness and all Material
Agreements, except (other than with respect to Material Intellectual Property)
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

(b)            Each Obligor will maintain, and will cause each of its
Subsidiaries to maintain, all records required to be maintained by a
Governmental Authority or otherwise under any applicable Healthcare Law, except
where failure to do so, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

 

(c)            Each Obligor will maintain, and will cause each of its
Subsidiaries to maintain, a reasonable compliance program designed to promote
compliance with and to detect, prevent and address violations of all material
Healthcare Laws (a “Health Care Compliance Program”), which will be reviewed and
updated annually, as necessary.

 

 -59- 

 



 

Section 8.08.      Licenses. It will, and will cause each of its Subsidiaries
to, obtain and maintain all licenses, authorizations, consents, filings,
exemptions, registrations and other Governmental Approvals necessary in
connection with the execution, delivery and performance of the Loan Documents,
the consummation of the Transactions or the operation and conduct of its
business and ownership of its properties, except where failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

Section 8.09.      Action under Environmental Laws. It will, and will cause each
of its Subsidiaries to, upon a Responsible Officer becoming aware of the release
of any Hazardous Materials or the existence of any environmental liability under
applicable Environmental Laws with respect to their respective businesses,
operations or properties, take all actions, at their cost and expense, as shall
be required by applicable Law to investigate and clean up the condition of their
respective businesses, operations or properties, including all required removal,
containment and remedial actions, and restore their respective businesses,
operations or properties to a condition, in each case in material compliance
with applicable Environmental Laws.

 

Section 8.10.      Use of Proceeds. The proceeds of the Term Loans will be used
only as provided in Section 2.05. No part of the proceeds of the Term Loans will
be used, whether directly or indirectly, for any purpose that violates any of
the Regulations of the Board of Governors of the Federal Reserve System,
including Regulations T, U and X.

 

Section 8.11.      Certain Obligations Respecting Subsidiaries; Further
Assurances; Intellectual Property.

 

(a)            Subsidiaries. It will take such action, and will cause each of
its Subsidiaries to take such action, from time to time as shall be necessary to
ensure that all Subsidiaries are “Guarantors” hereunder; provided that
notwithstanding anything in this Agreement to the contrary, no Foreign
Subsidiary shall be required to become a Guarantor hereunder to the extent such
Guarantee would result in a material adverse Tax consequence for the Borrower
and its Subsidiaries. Without limiting the generality of the foregoing, in the
event that the Borrower or any of its Subsidiaries shall form or acquire any new
Subsidiary, it and its Subsidiaries will promptly and in any event within
thirty (30) days (or such longer time as consented to by the Administrative
Agent in writing) of the formation or Acquisition of such Subsidiary:

 

(i)            cause such new Subsidiary to become a “Guarantor” hereunder, and
a “Grantor” under the Security Documents, pursuant to a Guarantee Assumption
Agreement;

 

(ii)           take such action or cause such Subsidiary to take such action
(including delivering such Equity Interests, together with undated transfer
powers executed in blank and any intercompany notes with undated endorsements
executed in blank) as shall be necessary to create and perfect valid and
enforceable first priority (subject to Permitted Priority Liens) Liens on
substantially all of the personal Property of such new Subsidiary as collateral
security for the obligations of such new Subsidiary hereunder;

 

 -60- 

 



 

(iii)            to the extent that the parent of such Subsidiary is not a party
to the Security Documents or has not otherwise pledged Equity Interests in its
Subsidiaries in accordance with the terms of the Security Documents and this
Agreement, cause the parent of such Subsidiary to execute and deliver a pledge
agreement in favor of the Lenders, in respect of all outstanding issued shares
of such Subsidiary; and

  

(iv)            deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Obligor pursuant to Section 6.01 or as the Majority Lenders shall have
requested.

 

Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no Obligor shall be required to pledge more than 65% of the voting
Equity Interests of any Foreign Subsidiary if such pledge would result in a
material adverse Tax consequence for the Borrower and its Subsidiaries.

 

(b)            Further Assurances. It will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested in writing by the Majority Lenders to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
it will, and will cause each Person that is required to be a Guarantor to, take
such action from time to time (including executing and delivering such
assignments, security agreements, control agreements and other instruments) as
shall be reasonably requested in writing by the Majority Lenders to create, in
favor of the Lenders, perfected security interests and Liens (subject to
Permitted Liens) in substantially all of the personal Property of such Obligor
as collateral security for the Obligations; provided that any such security
interest or Lien shall be subject to the relevant requirements of the Security
Documents.

 

(c)            Intellectual Property. In the event that the Borrower or any of
its Subsidiaries creates, develops or acquires Obligor Intellectual Property
during the term of this Agreement, then the provisions of this Agreement shall
automatically apply thereto and any such Obligor Intellectual Property shall
automatically constitute part of the Collateral under the Security Documents,
without further action by any party, in each case from and after the date of
such creation, development or acquisition (except that any representations or
warranties of any Obligor shall apply to any such Obligor Intellectual Property
only from and after the date, if any, subsequent to such acquisition that such
representations and warranties are brought down or made anew as provided
herein). In the event that the Borrower or any of its Subsidiaries holds or
acquires Obligor Intellectual Property during the term of this Agreement, then,
upon the request of the Administrative Agent, the Borrower or any such
Subsidiary shall take any action as shall be reasonably necessary and reasonably
requested by the Administrative Agent to ensure that the provisions of this
Agreement and the Security Agreement shall apply thereto and any such Obligor
Intellectual Property shall constitute part of the Collateral under the Security
Documents.

 

Section 8.12.      Termination of Non-Permitted Liens. In the event that any
Responsible Officer of the Borrower shall become aware or be notified by the
Lenders of the existence of any outstanding Lien against any Property of any
Obligor, which Lien is not a Permitted Lien, such Obligor shall use its best
efforts to promptly terminate or cause the termination of such Lien.

 

 -61- 

 



 

Section 8.13.      Non-Consolidation. The Borrower will, and will cause each of
its Subsidiaries to, (i) maintain entity records and books of account separate
from those of any other entity (other than the Obligors) which is an Affiliate
of such entity; and (ii) not commingle its funds or assets with those of any
other entity (other than the Obligors) which is an Affiliate of such entity.

  

Section 8.14.      Anti-Terrorism and Anti-Corruption Laws. No Obligor shall
engage in any transaction that violates any of the applicable prohibitions set
forth in any Economic Sanctions Law, Anti-Terrorism Law, or the US Foreign
Corrupt Practices Act of 1977 (15 USC. §§ 78dd-1 et seq.). None of the funds or
assets of such Obligor or any Subsidiary that are used to repay the Term Loans
shall constitute property of, or shall be beneficially owned by, any Designated
Person or, to each Obligor’s Knowledge, be the direct proceeds derived from any
transactions that violate the prohibitions set forth in any applicable Economic
Sanctions Law, and no Designated Person shall have any direct or indirect
interest in such Obligor insofar as such interest would violate any Economic
Sanctions Laws applicable to such Obligor.

 

Section 8.15.      Minimum Liquidity. The Borrower shall ensure that the
Borrower shall have aggregate Unrestricted Cash of not less than $3,000,000 at
all times (“Minimum Liquidity”).

 

Section 8.16.      Minimum Product Revenue. (a) On each date set forth below (a
“Calculation Date”) under the heading Calculation Date, the Product Revenue for
the four (4) consecutive fiscal quarters ended on such Calculation Date shall
not be less than the amount set forth opposite such Calculation Date (such
amount, the “Minimum Product Revenue”):

 

Calculation Date  Minimum Product Revenue  December 31, 2020  $0  March 31,
2021  $3,800,000  June 30, 2021  $10,200,000  September 30, 2021  $18,200,000 
December 31, 2021  $25,000,000  March 31, 2022  $35,500,000  June 30, 2022 
$43,900,000  September 30, 2022  $53,000,000  December 31, 2022  $62,600,000 
March 31, 2023  $73,000,000  June 30, 2023  $80,500,000  September 30, 2023 
$87,100,000  December 31, 2023  $93,500,000 

 

 -62- 

 



 

Section 8.17.      Maintenance of Regulatory Approvals, Contracts, Intellectual
Property, Etc. With respect to each Product, such Obligor will, and will cause
each of its Subsidiaries (to the extent applicable) to: (i) maintain in full
force and effect all material Regulatory Approvals (including the Product
Authorizations), Material Agreements, or other rights necessary for the current
operations of such Obligor’s or such Subsidiary’s business, as the case may be,
including in respect of all related Product Development and Commercialization
Activities, (ii) maintain in full force and effect all material Intellectual
Property owned or controlled by such Obligor or any such Subsidiary that is used
in and necessary for related Product Development and Commercialization
Activities and (iii) use commercially reasonable efforts to pursue and maintain
in full force and effect legal protection for all new, material Intellectual
Property developed or controlled by such Obligor or any of its Subsidiaries, as
the case may be, that is used in and necessary in connection with any Product
Development and Commercialization Activities relating to any such Product.

  

Section 8.18.      Cash Management.

 

(a)           The Obligors will, and will cause each of their Subsidiaries to,
maintain all Deposit Accounts, Securities Accounts, Commodity Accounts and
lockboxes (other than Excluded Accounts) with a bank or financial institution
that has executed and delivered to the Administrative Agent an account control
agreement, in form and substance reasonably acceptable to the Administrative
Agent (each such Deposit Account, Securities Account, Commodity Account and
lockbox, a “Controlled Account”).

 

(b)           The Obligors will, and will cause each of their Subsidiaries to,
deposit promptly, and in any event no later than five (5) Business Days after
the date of receipt thereof, all cash, checks, drafts or other similar items of
payment relating to or constituting payments made in respect of any and all
accounts and other rights and interests into Controlled Accounts.

 

(c)            In order to segregate and to facilitate perfection of Lender’s
security interest in any funds an Obligor receives from third party payors, each
Obligor shall promptly notify Lender of any plans to begin receiving
reimbursement from a Federal Health Care Program. Prior to receipt of any
payments from a Federal Health Care Program, the Obligor shall notify such
Federal Health Care Program to make any reimbursement payments to a segregated
health care account solely under Obligor’s control, and which solely contain
payments received from Federal Health Care Programs (a “Segregated Health Care
Account”). Obligor shall cause all amounts deposited into a Segregated Health
Care Account to be automatically swept on a daily basis to a Controlled Account.

 

Section 8.19.      Milestone. On or prior to March 31, 2020, the Borrower shall
obtain FDA approval for Twirla (AG200-15).

 

Section 8.20.            Certain Post-Closing Obligations. The Obligors will,
and will cause each of their Subsidiaries to provide the items set forth in
Schedule 8.20 within the time periods set forth therein.

 

 -63- 

 



 

Article 9

 

Negative Covenants

  

Each Obligor covenants and agrees with the Lenders that, until the Commitments
have expired or been terminated and all Obligations (other than the Warrant
Obligations and inchoate indemnity obligations) have been paid in full in cash:

 

Section 9.01.      Indebtedness. It will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:

 

(a)            the Obligations;

 

(b)            Indebtedness existing on the date hereof and set forth in
Schedule 9.01 and Permitted Refinancings thereof;

 

(c)            accounts payable to trade creditors for goods and services and
current operating liabilities (not the result of the borrowing of money)
incurred in the Ordinary Course of Business;

 

(d)            Indebtedness consisting of guarantees resulting from endorsement
of negotiable instruments for collection by it or any of its Subsidiaries in the
Ordinary Course of Business;

 

(e)            Indebtedness of any Obligor to any other Obligor;

 

(f)            Guarantees by any Obligor of the Indebtedness of any other
Obligor;

 

(g)            Purchase money and capital lease financing; provided that (i) if
secured, the collateral therefor consists solely of the assets being financed,
the products and proceeds thereof and books and records related thereto, (ii) in
the case of purchase money Indebtedness, such Indebtedness shall constitute not
less than 75% of the aggregate consideration paid with respect to such asset and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $1,000,000 at any time;

 

(h)            unsecured workers’ compensation claims, payment obligations in
connection with health, disability or other types of social security benefits,
unemployment or other insurance obligations, reclamation and statutory
obligations, in each case incurred in the Ordinary Course of Business;

 

(i)            Indebtedness under Hedging Agreements permitted pursuant to
Section 9.05(f);

 

(j)            Indebtedness of the Borrower and its Subsidiaries with respect to
corporate credit cards not to exceed $500,000 at any time outstanding;

 



 -64- 

 



 

(k)           other unsecured Indebtedness in an aggregate principal amount not
to exceed $500,000 at any time outstanding; and

  

(l)            after such time as the Borrower has achieved Product Revenue
during any twelve (12) consecutive calendar months in an amount exceeding
$50,000,000, Indebtedness consisting of a revolving line of credit in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;
provided that (i) if secured, the collateral therefor consists solely of
accounts receivable of the Obligors, and (ii) such Indebtedness shall be subject
to an intercreditor agreement that is satisfactory to the Administrative Agent
in its sole discretion.

 

Section 9.02.      Liens. It will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
Property now owned by it, except:

 

(a)            Liens securing the Obligations;

 

(b)            any Lien on any Property of any Obligor existing on the date
hereof and set forth in Schedule 9.02; provided that (i) no such Lien shall
extend to any other Property of such Obligor and (ii) any such Lien shall secure
only those obligations which it secures on the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(c)            Liens securing Indebtedness permitted under Section 9.01(g);
provided that such Liens are restricted solely to the collateral described in
Section 9.01(g);

 

(d)            Liens imposed by Law which were incurred in the Ordinary Course
of Business, including (but not limited to) carriers’, warehousemen’s,
landlords’ and mechanics’ liens, liens relating to leasehold improvements and
other similar liens arising in the Ordinary Course of Business and which (i) do
not in the aggregate materially detract from the value of the Property subject
thereto or materially impair the use thereof in the operations of the business
of such Person or (ii) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject to such liens and for which adequate reserves have
been made if required substantially in accordance with GAAP;

 

(e)            Liens, pledges or deposits made in the Ordinary Course of
Business in connection with bids, contracts, leases, appeal bonds, workers’
compensation, unemployment insurance or other similar social security
legislation;

 

(f)            Liens securing Taxes, assessments and other governmental charges,
the payment of which is not yet due or is being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made;

 

(g)            servitudes, easements, rights of way, restrictions and other
similar encumbrances on real Property imposed by applicable Laws and
encumbrances consisting of zoning or building restrictions, easements, licenses,
restrictions on the use of Property or minor imperfections in title thereto
which, in the aggregate, are not material, and which do not in any case
materially detract from the value of the Property subject thereto or interfere
with the ordinary conduct of the business of any of the Obligors;

 

 -65- 

 







 

(h)           banker’s liens, rights of setoff and similar Liens incurred in the
Ordinary Course of Business and arising in connection with the Obligors’ deposit
accounts or securities accounts held at financial institutions solely to secure
payment of fees and similar costs and expenses of such financial institutions
with respect to such accounts;

 

(i)            Liens in connection with transfers permitted under Section 9.09;

 

(j)            any judgment lien or lien arising from decrees or attachments not
constituting an Event of Default;

 

(k)           leases or subleases of real property granted in the Ordinary
Course of Business, and leases, subleases, nonexclusive licenses or sublicenses
of personal property (other than Intellectual Property) granted in the Ordinary
Course of Business;

 

(l)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure the payment of custom duties in connection with the
importation of goods, not securing an amount in the aggregate in excess of
$250,000 at any given time;

 

(m)           Liens on a deposit account of the Obligors and the cash and cash
equivalents therein, in each case, securing Indebtedness described in
Section 9.01(j);

 

(n)            Permitted Licenses solely to the extent that such Permitted
License would constitute a Lien;

 

(o)            Liens securing Indebtedness permitted under Section 9.01(l);
provided that (i) such Liens are restricted solely to the collateral described
in Section 9.01(l) and (ii) such Liens shall be subject to an intercreditor
agreement that is satisfactory to the Administrative Agent in its sole
discretion; and

 

(p)            Liens on any property of any Obligor with respect to any Title IV
Plan or Multiemployer Plan not in violation of Section 9.17;

 

provided that no Lien otherwise permitted under any of the foregoing
Section 9.02 (excluding Section 9.02(a)) shall apply to any Material
Intellectual Property.

 

Section 9.03.      Fundamental Changes and Acquisitions. It will not, and will
not permit any of its Subsidiaries to, (i) enter into or consummate any
transaction of merger, amalgamation or consolidation, including without
limitation, a reverse-triangular merger, or other similar transaction or series
of related transactions, (ii) liquidate, wind up or dissolve itself (or suffer
any liquidation or dissolution) (including in connection with any division or
plan of division under Delaware law or any comparable event under a different
jurisdiction’s laws), (iii) make or consummate any Acquisition, or (iv) sell or
issue any Disqualified Equity Interests, except:

 

 -66- 

 



 

(a)            Investments permitted under Section 9.05(e);

 

(b)            Permitted Acquisitions for an aggregate consideration not to
exceed $3,000,000 for the duration of this Agreement; and

 

(c)            the merger, amalgamation or consolidation of any Obligor with or
into any other Obligor, provided that (i) if the Borrower is a party to such
merger, amalgamation or consolidation, the Borrower shall be the surviving
entity and (ii) if a Domestic Subsidiary is a party to such merger, amalgamation
or consolidation, a Domestic Subsidiary shall be the surviving entity.

 

Section 9.04.      Lines of Business. It will not, and will not permit any of
its Subsidiaries to, engage to any material extent in any business other than
the business engaged in on the date hereof by such Obligor, or a business
reasonably related, incidental or complementary thereto or reasonable extensions
thereof.

 

Section 9.05.      Investments. It will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly, or permit to remain outstanding
any Investments except:

 

(a)            Investments outstanding on the date hereof and identified in
Schedule 9.05 and any modification, replacement, renewal or extension thereof to
the extent not involving new or additional Investments;

 

(b)            operating deposit accounts with banks;

 

(c)            extensions of credit in the nature of accounts receivable or
notes receivable arising from the sales of goods or services in the Ordinary
Course of Business;

 

(d)            Permitted Cash Equivalent Investments;

 

(e)            (i) Investments consisting of 100% of the ownership of the Equity
Interests of its Subsidiaries or (ii) Investments by the Borrower or any
Subsidiary consisting of 100% of the ownership of the Equity Interests of the
Person acquired in connection with a Permitted Acquisition;

 

(f)            Hedging Agreements entered into in the ordinary course of any
Obligor’s financial planning solely to hedge interest rate risks (and not for
speculative purposes) in respect of Permitted Indebtedness and in an aggregate
amount for all such Hedging Agreements not in excess of $1,000,000;

 

(g)            Investments consisting of prepaid expenses, negotiable
instruments held for collection or deposit, security deposits with utilities,
landlords and other like Persons, and deposits in connection with workers’
compensation and similar deposits, in each case made in the Ordinary Course of
Business;

 

 -67- 

 





 

(h)           Investments received in connection with any Insolvency Proceedings
in respect of any customers, suppliers or clients and in settlement of
delinquent obligations of, and other disputes with, customers, suppliers or
clients;

 

(i)            Investments permitted pursuant to Section 9.03;

 

(j)            Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the Ordinary Course of Business;

 

(k)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances (including, for the
avoidance of doubt, advances in the form of sign-on bonuses and relocation
bonuses) in the Ordinary Course of Business, and (ii) loans to employees,
officers or directors relating to the purchase of equity securities of the
Borrower or its Subsidiaries pursuant to employee stock purchase plans or
agreements approved by the Borrower’s board of directors in an aggregate amount
not to exceed $250,000 for clause (ii) in any fiscal year;

 

(l)            so long as no Event of Default has occurred and is
continuing, Investments by any Obligor in another Obligor; and

 

(m)          so long as no Default or Event of Default shall have occurred and
is continuing at the time of such Investment, or after giving effect thereto,
other Investments in an amount not to exceed $250,000 in any fiscal year.

 

Section 9.06.      Restricted Payments. It will not, and will not permit any of
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, other than:

 

(a)            dividends with respect to any Equity Interests of the Borrower or
any of its Subsidiaries payable solely in additional shares of its Qualified
Equity Interests;

 

(b)            any Restricted Payment by a Subsidiary to the Borrower;

 

(c)            any purchase, redemption, retirement, or other Acquisition by the
Borrower or any of its Subsidiaries of shares of its capital stock or other
Equity Interests with the proceeds received from a substantially concurrent
issue of new shares of its capital stock or other Equity Interests;

 

(d)            any non-cash (other than cash in lieu of fractional shares)
conversion or exercise requests in respect of any convertible securities,
options or warrants of the Borrower into Qualified Equity Interests of the
Borrower pursuant to the terms of such convertible securities, options or
warrants or otherwise in exchange therefor;

 

 -68- 

 



 

(e)            repurchases pursuant to the terms of employee stock purchase
plans, employee restricted stock agreements, stockholder rights plans, director
or consultant stock option plans, or similar plans in an aggregate amount not to
exceed $250,000 in any fiscal year;

  

(f)            the making of cash payments in lieu of the issuance of fractional
shares upon the conversion of convertible securities (or in connection with the
exercise of warrants or similar securities) not to exceed $100,000 in any fiscal
year; and

 

(g)            cash payments made to redeem, purchase, repurchase or retire the
Warrant Obligations in accordance with the terms of the Warrants.

 

Section 9.07.      Payments of Indebtedness. It will not, and will not permit
any of its Subsidiaries to, make any payments in respect of any Material
Indebtedness other than (i) payments of the Obligations, (ii) scheduled payments
of other Permitted Indebtedness (other than Indebtedness incurred pursuant to
Section 9.01(l)), (iii) repayment of intercompany Indebtedness permitted in
reliance upon Section 9.01(e) (subject in each case to any subordination
agreement entered into in connection therewith), and (iv) payments of
Indebtedness incurred pursuant to Section 9.01(l) made in accordance with the
applicable intercreditor agreement.

 

Section 9.08.      Change in Fiscal Year. It will not, and will not permit any
of its Subsidiaries to, change the last day of its fiscal year from that in
effect on the date hereof, without prior written notice to the Administrative
Agent, except to change the fiscal year of a Subsidiary acquired in connection
with an Acquisition to conform its fiscal year to that of the Borrower.

 

Section 9.09.      Sales of Assets, Etc. It will not, and will not permit any of
its Subsidiaries to, sell, lease, exclusively license (in terms of geography or
field of use), as a licensor, transfer (including in connection with any
division or plan of division under Delaware law or any comparable event under a
different jurisdiction’s laws) or otherwise dispose of any of its Property
(including accounts receivable and Equity Interests of Subsidiaries), or
forgive, release or compromise any amount owed to the Borrower or any of its
Subsidiaries, in each case, in one transaction or series of transactions (any
thereof, an “Asset Sale”), except:

 

(a)            transfers of cash in the Ordinary Course of Business for
equivalent value;

 

(b)            sales or leases of inventory in the Ordinary Course of Business
on ordinary business terms;

 

(c)            the forgiveness, release or compromise of any amount owed to the
Borrower or any of its Subsidiaries in the Ordinary Course of Business;

 

(d)            entering into, or becoming bound, by a Permitted License to the
extent not otherwise prohibited by this Agreement;

 

(e)            development and other collaborative arrangements where such
arrangements provide for the license or disclosure of Patents, Trademarks,
Copyrights or other Intellectual Property rights of any Obligor in the Ordinary
Course of Business and consistent with general market practices where such
license requires periodic payments based on per unit sales of a product over a
period of time; provided that (i) such licenses must be true licenses that do
not result in a legal transfer of title of the licensed Property or otherwise
constitute sales transactions in substance, and (ii) the aggregate amount of
such periodic payments to the Obligors in any fiscal year shall not exceed
$500,000;

 

 -69- 

 





 

(f)            a sale, lease, exclusive license, transfer or other disposition
(including by way of abandonment or cancellation) of any Property that is
obsolete or worn out or no longer used or useful in connection with the business
of the Obligors;

 

(g)           dispositions resulting from Casualty Events;

 

(h)           any transaction permitted under Section 9.02, 9.03, 9.05 and 9.20;
and

 

(i)            so long as no Default or Event of Default shall have occurred and
is continuing at the time of such Asset Sale, or after giving effect thereto,
Asset Sales of other property not to exceed $250,000 in the aggregate per fiscal
year.

 

Section 9.10.      Transactions with Affiliates. It will not, and will not
permit any of its Subsidiaries to, sell, lease, license or otherwise transfer
any assets to, or purchase, lease, license or otherwise acquire any assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

 

(a)            transactions between or among the Borrower and its Subsidiaries;

 

(b)            customary compensation and indemnification of, and other
employment arrangements with, directors, officers and employees of any Obligor
in the Ordinary Course of Business;

 

(c)            transactions upon fair and reasonable terms that are no less
favorable to any Obligor than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate; and

 

(d)            the transactions set forth on Schedule 9.10.

 

Section 9.11.      Restrictive Agreements. It will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any Restrictive Agreement other than (i) restrictions and conditions
imposed by Law or by the Loan Documents, (ii) any stockholder agreement,
charter, by laws or other organizational documents of an Obligor as in effect on
the date hereof or (iii) limitations associated with Permitted Liens or with any
transaction permitted under Section 9.01, 9.03, 9.05, 9.06 or 9.09.

 

Section 9.12.      Organizational Documents, Material Agreements. (a) It will
not, and will not permit any of its Subsidiaries to, enter into any amendment to
or modification of any Organizational Document that would be reasonably expected
to adversely affect the Lenders or the Administrative Agent in any material
respect, without the prior written consent of the Administrative Agent.

 



 -70- 

 

 

(b)            It will not, and will not permit any of its Subsidiaries to
(i) enter into any material waiver, amendment or modification of any Material
Agreement (including, but not limited to, any amendments to provisions relating
to pricing and term) that would be reasonably expected to adversely affect the
Lenders in any material respect and (ii) take or omit to take any action that
results in the termination of, or permits any other Person to terminate, any
Material Agreement or Material Intellectual Property that would be reasonably
expected to adversely affect the Lenders in any material respect, without, in
each case, the prior written consent of the Administrative Agent.

 

(c)            It will not, and will not permit any of its Subsidiaries to,
enter into any amendment to or modification of any document evidencing any
Indebtedness permitted to be incurred under Section 9.01(l) other than in
accordance with the applicable intercreditor agreement.

 

Section 9.13.      Operating Leases. It will not, and will not permit any of its
Subsidiaries to, make any expenditures in respect of operating leases, except
for:

 

(a)            real estate operating leases entered into in the Ordinary Course
of Business; and

 

(b)           operating leases that would not cause the Borrower and its
Subsidiaries, on a consolidated basis, to make payments exceeding $500,000 in
any fiscal year.

 

Section 9.14.      Sales and Leasebacks. Except as permitted by Section 9.01(g),
it will not, and will not permit any of its Subsidiaries to, become liable,
directly or indirectly, with respect to any lease, whether an operating lease or
a Capital Lease Obligation, of any Property (whether real, personal, or mixed),
whether now owned or hereafter acquired, (i) which the Borrower or such
Subsidiary has sold or transferred or is to sell or transfer to any other Person
and (ii) which the Borrower or such Subsidiary intends to use for substantially
the same purposes as Property which has been or is to be sold or transferred.

 

Section 9.15.      Hazardous Material. It will not, and will not permit any of
its Subsidiaries to, use, generate, manufacture, install, treat, release, store
or dispose of any Hazardous Material, except in compliance with all applicable
Environmental Laws or where the failure to comply would not reasonably be
expected to result in a Material Adverse Change.

 

Section 9.16.      Accounting Changes. It will not, and will not permit any of
its Subsidiaries to, make any significant change in accounting treatment, except
as required or permitted by GAAP.

 

Section 9.17.      Compliance with ERISA. No ERISA Affiliate shall cause or
suffer to exist (a) any event that would result in the imposition of a Lien on
any Property of any Obligor with a value exceeding $1,000,000 with respect to
any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event that would,
in the aggregate, have a Material Adverse Effect. No Obligor or any Subsidiary
thereof shall cause or suffer to exist any event that could result in the
imposition of a Lien with respect to any Benefit Plan that would have a Material
Adverse Effect.

 



 -71- 

 

 

Section 9.18.      Deposit Accounts. It will not, and will not permit any of its
Subsidiaries to, establish or maintain any bank account (other than an Excluded
Account) that is not a Controlled Account and will not, and will not permit any
of its Subsidiaries to, deposit proceeds in a bank account that is not a
Controlled Account; provided, up to two months of payroll expenses may be on
deposit in Excluded Accounts in the aggregate at any time.

 

Section 9.19.      Outbound Licenses. It will not, and will not permit any of
its Subsidiaries to, enter into or become bound by any outbound license or
agreement unless such outbound license or agreement is a Permitted License.

 

Section 9.20.      Inbound Licenses. It will not, and will not permit any of its
Subsidiaries to, enter into or become bound by any inbound license or agreement
(other than Permitted Licenses) unless (i) no Default has occurred and is
continuing, (ii) such Obligor has provided written notice to the Lenders of the
material terms of such license or agreement with a description of its
anticipated and projected impact on such Obligor’s business or financial
condition, and (iii) such Obligor has taken such commercially reasonable actions
as the Lenders may reasonably request to obtain the consent of, or waiver by,
any Person whose consent or waiver is necessary for the Lenders to be granted a
valid and perfected security interest in such license or agreement allowing the
Lenders to fully exercise their rights under any of the Loan Documents in the
event of a disposition or liquidation of the rights, assets or property that is
the subject of such license or agreement; provided that the aggregate
consideration paid for all such inbound licenses pursuant to this Section 9.20
shall not exceed an amount equal to $1,000,000 per fiscal year.

 

Article 10

 

Events of Default

 

Section 10.01.    Events of Default. Each of the following events shall
constitute an “Event of Default”:

 

(a)            the Borrower shall fail to pay any principal on the Term Loans
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise; or

 

(b)            any Obligor shall fail to pay any Obligation (other than an
amount referred to in Section 10.01(a)) when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
(3) Business Days; or

 

(c)            any representation or warranty made by or on behalf of an Obligor
or any of its Subsidiaries in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document or any amendment
or modification hereof or thereof, shall: (i) prove to have been incorrect when
made or deemed made to the extent that such representation or warranty contains
any materiality or Material Adverse Effect qualifier; or (ii) prove to have been
incorrect in any material respect when made or deemed made to the extent that
such representation or warranty does not otherwise contain any materiality or
Material Adverse Effect qualifier; or

 



 -72- 

 

 

(d)            any Obligor shall breach or default in the performance of any
covenant, condition or agreement contained in Section 8.01, 8.02, 8.03(a) (with
respect to such Obligor’s existence), 8.10, 8.11, 8.13, 8.15, 8.16, 8.17, 8.18,
8.19, 8.20 or Article 9; or

 

(e)            any Obligor shall breach or default in the performance of any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), (b) or (d)) or any other Loan Document, and such
breach or default shall continue unremedied for a period of thirty (30) or more
days; or

 

(f)            any Obligor shall fail to make any payment (whether of principal
or interest and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable after giving effect to any
applicable grace or cure period as originally provided by the terms of such
Indebtedness; or

 

(g)            (i) any “event of default” or similar event under the Contract
governing any Material Indebtedness shall occur and such “event of default” or
similar event shall continue unremedied, uncured or unwaived after a period of
ten (10) Business Days after the expiration of any cure period thereunder, or
(ii) any event or condition occurs (A) that results in any Material Indebtedness
becoming due prior to its scheduled maturity or (B) that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of such Material Indebtedness or any trustee or agent on its or their
behalf to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this Section 10.01(g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the Property securing such Material Indebtedness; or

 

(h)           any Obligor or any of its Subsidiaries:

 

(i)            ceases to be Solvent, or generally does not or becomes unable to
pay its debts or meet its liabilities as the same become due, or admits in
writing its inability to pay its debts generally, or declares any general
moratorium on its indebtedness, or proposes a compromise or arrangement or deed
of company arrangement between it and any class of its creditors; or

 

(ii)            shall (A) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (B) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 10.01(i), (C) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for an Obligor
or any Subsidiary or for a substantial part of its assets, (D) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (E) make a general assignment for the benefit of creditors or
(F) take any action for the purpose of effecting any of the foregoing; or

 



 -73- 

 

 

(i)             an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of an Obligor or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for an Obligor or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered; or

 

(j)             one or more judgments for the payment of money in an aggregate
amount in excess of $1,000,000 (excluding any amounts covered by insurance as to
which the applicable carrier has accepted coverage) shall be rendered against
any Obligor or any combination thereof and the same shall remain undischarged
for a period of forty-five (45) consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Obligor to enforce any such
judgment; or

 

(k)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred after the Closing Date, would
reasonably be expected to result in liability of the Obligors and their
Subsidiaries in an aggregate amount exceeding $1,000,000; or

 

(l)             a Change of Control shall have occurred; or

 

(m)           a Material Adverse Change shall have occurred; or

 

(n)           (i) any Lien created by any of the Security Documents shall at any
time not constitute a valid and perfected Lien in favor of the Administrative
Agent on Collateral with an aggregate value in excess of $500,000, free and
clear of all other Liens (other than Permitted Liens) except due to the action
or inaction of the Administrative Agent or any Lender(s), (ii) the Security
Documents or any Guarantee of any of the Obligations shall for whatever reason
cease to be in full force and effect, or (iii) any of the Security Documents or
any Guarantee of any of the Obligations, or the enforceability thereof, shall be
repudiated or contested by any Obligor; or

 

(o)           any injunction, whether temporary or permanent, shall be rendered
against any Obligor that prevents the Obligors from selling or manufacturing the
Product in the United States for more than one hundred twenty (120) consecutive
calendar days; or

 

(p)           (i) the FDA or any other Governmental Authority (A) issues a
letter or other written communication asserting that any Product lacks a
required Product Authorization that any Obligor is required to hold for the
conduct of its current business, or (B) initiates enforcement action against, or
issues a warning letter with respect to, any Obligor, or any of their Products
or the Contract Manufacturer therefor, that causes any Obligor or Subsidiary
thereof to discontinue marketing or withdraw any of its material Products from
the market to the extent that any Product marketing or commercial distribution
has commenced, or causes a disruption in, or the cessation of the manufacture of
any of its material Products following approval of a Product Authorization
permitting the commercial distribution of such material Products, which
discontinuance, withdrawal or delay would reasonably be expected to last for
more than ninety (90) days, (ii) there is a recall of any Product that has
generated or is expected to generate an aggregate amount of revenue equal to at
least $2,000,000 over any consecutive twelve (12) month period, and which cannot
be resupplied within sixty (60) days, or (iii) any Obligor or Subsidiary thereof
enters into a settlement agreement with the FDA or any other Governmental
Authority that results in aggregate liability as to any single or related series
of transactions, incidents or conditions, in excess of $1,000,000.

 



 -74- 

 

 

Section 10.02.    Remedies. (a) Upon the occurrence of any Event of Default,
then, and in every such event (other than an Event of Default described in
Section 10.01(h) or (i)), and at any time thereafter during the continuance of
such event, the Majority Lenders may, by notice to the Borrower, declare the
Term Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Term Loans
so declared to be due and payable, together with accrued interest thereon and
all fees and other Obligations, shall become due and payable immediately (in the
case of the Term Loans, at the Redemption Price therefor), without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Obligor.

 

(b)           Upon the occurrence of any Event of Default described in
Section 10.01(h) or (i), the principal amount of the Term Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations, shall automatically become due and payable immediately (in the case
of the Term Loans, at the Redemption Price therefor), without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Obligor.

 

(c)            If any Lender collects any money or property pursuant to this
Article 10, they shall pay out the money or property in the order set forth in
Section 4.01(b).

 

Section 10.03.    Prepayment Premium and Redemption Price. For the avoidance of
doubt, the Prepayment Premium (as a component of the Redemption Price) shall be
due and payable at any time the Term Loans become due and payable prior to the
Stated Maturity Date for any reason (a “Premium Event”), whether due to
acceleration pursuant to the terms of this Agreement (in which case it shall be
due immediately, upon the giving of notice to Borrower in accordance with
Section 10.02(a), or automatically, in accordance with Section 10.02(b)), by
operation of law or otherwise (including, without limitation, on account of any
bankruptcy filing). In view of the impracticability and extreme difficulty of
ascertaining the actual amount of damages to the Lenders or profits lost by the
Lenders as a result of such acceleration, and by mutual agreement of the parties
as to a reasonable estimation and calculation of the lost profits or damages of
the Lenders, the Prepayment Premium shall be due and payable upon such date.
Each Obligor hereby waives any defense to payment, whether such defense may be
based in public policy, ambiguity, or otherwise. The Obligors and the Lenders
acknowledge and agree that any Prepayment Premium due and payable in accordance
with this Agreement shall not constitute unmatured interest, whether under
Section 5.02(b)(3) of the Bankruptcy Code or otherwise. Each Obligor further
acknowledges and agrees, and waives any argument to the contrary, that payment
of such amount does not constitute a penalty or an otherwise unenforceable or
invalid obligation.

 



 -75- 

 

 

Article 11

 

Guarantee

 

Section 11.01.    The Guarantee. The Guarantors hereby jointly and severally
guarantee to the Administrative Agent and each Lender, and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest on the
Term Loans, all fees and other amounts and Obligations from time to time owing
to the Administrative Agent and the Lenders by the Borrower under this Agreement
or under any other Loan Document and by any other Obligor under any of the Loan
Documents, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby further jointly and severally agree that if the Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

Section 11.02.    Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Borrower under this Agreement or any other agreement
or instrument referred to herein, or any substitution, release or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Guarantor, it being the intent of this
Section 11.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional, joint and several, under any and all circumstances. Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Guarantors hereunder, which shall remain absolute and unconditional as described
above:

 

(a)            at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(b)           any of the acts mentioned in any of the provisions of this
Agreement or any other agreement or instrument referred to herein shall be done
or omitted;

 

(c)            the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or

 



 -76- 

 

 

(d)           any lien or security interest granted to, or in favor of, any
Lender as security for any of the Guaranteed Obligations shall fail to be
perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

Section 11.03.    Reinstatement. The obligations of the Guarantors under this
Article 11 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Guarantors jointly and severally agree
that they will indemnify the Administrative Agent and each Lender on demand for
all reasonable costs and expenses (including reasonable fees of counsel)
incurred by such Persons in connection with such rescission or restoration,
including any such reasonable costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar Law.

 

Section 11.04.    Subrogation. The Guarantors hereby jointly and severally agree
that, until the payment and satisfaction in full of all Guaranteed Obligations
(other than the Warrant Obligations) they shall not exercise any right or remedy
arising by reason of any performance by them of their guarantee in
Section 11.01, whether by subrogation or otherwise, against the Borrower or any
other guarantor of any of the Guaranteed Obligations or any security for any of
the Guaranteed Obligations.

 

Section 11.05.    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors, on one hand, and the Lenders, on the other hand, the
obligations of the Borrower under this Agreement and under the other Loan
Documents may be declared to be forthwith due and payable as provided in
Article 10 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Article 10) for purposes of Section 11.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 



 -77- 

 

 

Section 11.06.    Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article 11 constitutes an instrument for
the payment of money, and consents and agrees that each Lender, at its sole
option, in the event of a dispute by such Guarantor in the payment of any moneys
due hereunder, shall have the right to proceed by motion for summary judgment in
lieu of complaint pursuant to N.Y. Civ. Prac. L&R § 3213.

 

Section 11.07.    Continuing Guarantee. The guarantee in this Article 11 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

Section 11.08.    Rights of Contribution. The Guarantors hereby agree, as
between themselves, that if any Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Guarantor of any
Guaranteed Obligations, each other Guarantor shall, on demand of such Excess
Funding Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations. The payment obligation of a
Guarantor to any Excess Funding Guarantor under this Section 11.08 shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Article 11 and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.

 

For purposes of this Section 11.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, as of the date of determination,
for any Guarantor, the ratio (expressed as a percentage) of (x) the amount by
which the aggregate present fair saleable value of all properties of such
Guarantor (excluding any shares of stock of any other Guarantor) exceeds the
amount of all the debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder and any obligations of any other
Guarantor that have been Guaranteed by such Guarantor) to (y) the amount by
which the aggregate fair saleable value of all properties of all of the
Guarantors exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Borrower and the Guarantors hereunder and under the other
Loan Documents) of all of the Guarantors, determined (A) with respect to any
Guarantor that is a party hereto on the Closing Date, as of such date, and
(B) with respect to any other Guarantor, as of the date such Guarantor becomes a
Guarantor hereunder.

 

Section 11.09.    General Limitation on Guarantee Obligations. In any action or
proceeding involving any provincial, territorial or state corporate law, or any
state or federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
Section 11.01 would otherwise, taking into account the provisions of
Section 11.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 11.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, the Administrative Agent, the Lenders or any other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 



 -78- 

 

 

Article 12

 

Administrative Agent

 

Section 12.01.    Appointment. Each of the Lenders hereby irrevocably appoints
Perceptive Credit Holdings III, LP, a Delaware limited partnership, to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article 12 are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any other Obligor will have rights as a third-party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

Section 12.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder will have the same rights and powers in its capacity as a Lender
as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” will, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity to the
extent such Person is a Lender. The Lenders acknowledge and agree that such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower, the other
Obligors or any other Subsidiaries or Affiliates of the Obligors as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 12.03.    Exculpatory Provisions. (a) The Administrative Agent will not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder are administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 

(i)             will not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)            will not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Majority Lenders (or such other number or percentage of the Lenders as will be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent will not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
any action that may be in violation of the automatic stay under any Insolvency
Proceeding; and

 



 -79- 

 

 

(iii)           will not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and will not be liable for the
failure to disclose, any information relating to the Obligors or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)           The Administrative Agent will not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Majority
Lenders (or such other number or percentage of the Lenders as will be necessary,
or as the Administrative Agent believes in good faith will be necessary, under
the circumstances), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment. The Administrative Agent will be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent in writing by the Borrower or a Lender.

 

(c)            The Administrative Agent will not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 6 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

Section 12.04.    Reliance by Administrative Agent. The Administrative Agent
will be entitled to rely upon, and will not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and will not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of the Term Loans that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent has
received notice to the contrary from such Lender prior to the making of such
Term Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and will not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

 



 -80- 

 

 

Section 12.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this
Article 12 will apply to any such sub-agent and to the Affiliates of the
Administrative Agent and any such sub-agent, and will apply to their respective
activities in connection with the syndication of the facility as well as
activities as Administrative Agent. The Administrative Agent will not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

Section 12.06.    Resignation of Agent. (a) The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower, which
notice shall set forth the effective date of such resignation (the “Resignation
Effective Date”), such date not to be earlier than the thirtieth (30th) day
following the date of such notice. The Majority Lenders and the Borrower shall
mutually agree upon a successor to the Administrative Agent. If the Majority
Lenders and the Borrower are unable to so mutually agree and no successor shall
have been appointed within twenty-five (25) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (but will not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent it shall designate (in its
reasonable discretion after consultation with the Borrower and the Majority
Lenders). Whether or not a successor has been appointed, such resignation will
become effective in accordance with such notice on the Resignation Effective
Date. Notwithstanding anything else in this agreement, at all times the
Administrative Agent shall be a U.S. Person.

 

(b)           With effect from the Resignation Effective Date (i) the retiring
Administrative Agent will be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders under any
of the Loan Documents, the retiring Administrative Agent will continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent will instead be made by or
to each Lender directly, until such time, if any, as the Majority Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor will succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent will be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent will be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article 12 and
Sections 13.03 and 13.06 will continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Affiliates in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 



 -81- 

 

 

Section 12.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Affiliates and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Affiliates and based on
such documents and information as it will from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

Section 12.08.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any Insolvency Proceeding or any other judicial proceeding relative
to the Borrower, the Administrative Agent (irrespective of whether the principal
of the Term Loans will then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
has made any demand on the Borrower) will be entitled and empowered (but not
obligated), by intervention in such proceeding or otherwise:

 

(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Term Loans and all other
Obligations that are owing and unpaid hereunder or under any other Loan Document
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent under this
Agreement or any other Loan Document) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make any payments of the type described above in this Section 12.08 to
the Administrative Agent and, in the event that the Administrative Agent
consents to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under this Agreement
or any other Loan Document.

 



 -82- 

 

 

Section 12.09.    Collateral and Guaranty Matters; Appointment of Collateral
Agent. (a) Without limiting the provisions of Section 12.08, the Lenders
irrevocably agree as follows:

 

(i)             the Administrative Agent is authorized, at its option and in its
discretion, to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) on the date when all
Obligations have been satisfied in full in cash (other than Warrant Obligations
and contingent obligations as to which no claims have been asserted), (B) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted under the Loan
Documents, or (C) subject to Sections 13.01 and 13.04, if approved, authorized
or ratified in writing by the Majority Lenders; and

 

(ii)            the Administrative Agent is authorized, at its option and
discretion, to release any Subsidiary Guarantor from its obligations hereunder
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by the Administrative Agent at any time, each Lender will confirm
in writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of Collateral, or to release any Guarantor
from its obligations under its guaranty pursuant to this Section 12.09.

 

(b)           The Administrative Agent will not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Obligor in connection therewith, nor will the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

(c)            Each Lender hereby appoints the Administrative Agent as its
collateral agent under each of the Security Documents and agrees that, in so
acting, the Administrative Agent will have all of the rights, protections,
exculpations, indemnities and other benefits provided to the Administrative
Agent under this Agreement, and hereby authorizes and directs the Administrative
Agent, on behalf of such Lender and all Lenders, without the necessity of any
notice to or further consent from any of the Lenders, from time to time to
(i) take any action with respect to any Collateral or any Security Document
which may be necessary to perfect and maintain perfected the Liens on the
Collateral granted pursuant to any such Security Document or protect and
preserve the Administrative Agent’s ability to enforce the Liens or realize upon
the Collateral, (ii) act as collateral agent for each Lender for purposes of
acquiring, holding, enforcing and perfecting all Liens created by the Loan
Documents and all other purposes stated therein, (iii) enter into intercreditor
or subordination agreements, as the case may be, in connection with Indebtedness
permitted pursuant to Section 9.01(e), (iv) enter into non-disturbance or
similar agreements in connection with licensing agreements and arrangements
permitted by this Agreement and the other Loan Documents and (v) otherwise to
take or refrain from taking any and all action that the Administrative Agent
shall deem necessary or advisable in fulfilling its role as collateral agent
under any of the Security Documents.

 



 -83- 

 

 

 

Article 13

 

Miscellaneous

 

Section 13.01.      No Waiver. No failure on the part of the Administrative
Agent or the Lenders to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by Law.

 

Section 13.02.      Notices. All notices, requests, instructions, directions and
other communications provided for herein (including any modifications of, or
waivers, requests or consents under, the Loan Documents) shall be given or made
in writing (including by telecopy or electronic mail) delivered, if to the
Borrower, another Obligor, the Administrative Agent or the Lenders, to its
address specified on the signature pages hereto or its Guarantee Assumption
Agreement, as the case may be, or at such other address as shall be designated
by such party in a notice to the other parties. Except as otherwise provided in
this Agreement, all such communications shall be deemed to have been duly given
upon receipt of a legible copy thereof, in each case given or addressed as
aforesaid. All such communications provided for herein by telecopy or electronic
mail shall be confirmed in writing promptly after the delivery of such
communication (it being understood that non-receipt of written confirmation of
such communication shall not invalidate such communication).

 

Section 13.03.      Expenses, Indemnification, Etc.

 

(a)           Expenses. Each Obligor agrees to pay or reimburse (i) the
Administrative Agent and the Lenders for all of their reasonable and documented
out of pocket costs and expenses (including the reasonable documented fees and
expenses of Chapman and Cutler LLP, counsel to the Administrative Agent) in
connection with (x) the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents and the making of the Tranche A Term Loan
(exclusive of post-closing costs); provided that, so long as the borrowing of
the Tranche A Term Loan is made, such fees shall be credited against the Expense
Deposit paid by the Borrower, (y) post-closing costs and (z) the negotiation or
preparation of any amendment, modification, supplement or waiver of any of the
terms of this Agreement or any of the other Loan Documents (whether or not
consummated) and (ii) the Administrative Agent and the Lenders for all of their
reasonable and documented out of pocket costs and expenses (including the
reasonable fees and expenses of legal counsel) in connection with any
enforcement or collection proceedings resulting from the occurrence of an Event
of Default.

 

(b)          Indemnification. Each Obligor hereby indemnifies the Administrative
Agent, the Lenders, their respective Affiliates, and their respective directors,
officers, employees, attorneys, agents and advisors (each, an “Indemnified
Party”) from and against, and agrees to hold them harmless against, any and all
Claims and Losses of any kind (including reasonable fees and disbursements of
counsel), joint or several, that is incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or
relating to any investigation, litigation or proceeding or the preparation of
any defense with respect thereto arising out of or in connection with or
relating to this Agreement or any of the other Loan Documents or the
Transactions or any use made or proposed to be made with the proceeds of the
Term Loans, whether or not such investigation, litigation or proceeding is
brought by an Obligor, any of its shareholders or creditors, an Indemnified
Party or any other Person, or an Indemnified Party is otherwise a party thereto,
and whether or not any of the conditions precedent set forth in Article 6 are
satisfied or the other transactions contemplated by this Agreement are
consummated, except to the extent such Claim or Loss is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from any Indemnified Party’s gross negligence or willful misconduct. No Obligor
shall assert any claim against any Indemnified Party, on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the other Loan Documents or
any of the Transactions or the actual or proposed use of the proceeds of the
Term Loans. This Section shall not apply to Taxes other than Taxes relating to a
non-Tax Claim or Loss governed by this Section 13.03(b).

 



-84-

 

 

Section 13.04.      Amendments, Etc. Except as otherwise expressly provided in
this Agreement, any provision of this Agreement or any other Loan Document
(except for the Warrant, which may be amended, modified, waived or supplemented
in accordance with the terms thereof) may be amended, modified, waived or
supplemented only by an instrument in writing signed by the Borrower, the
Administrative Agent and the Majority Lenders; provided that:

 

(a)            no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders, do any of the following at any time:

 

(i)            change the number of Lenders or the percentage of (x) the
Commitments or (y) the aggregate unpaid principal amount of the Term Loans that,
in each case, shall be required for the Lenders or any of them to take any
action hereunder (including pursuant to any change to the definition of
“Majority Lenders”);

 

(ii)            release one or more Guarantors (or otherwise limit such
Guarantors’ liability with respect to the Obligations owing to the Lenders under
the Guarantees) if such release or limitation is in respect of all or
substantially all of the value represented by the Guarantees to the Lenders;

 

(iii)           release, or subordinate the Lenders’ Liens in, all or
substantially all of the Collateral in any transaction or series of related
transactions (other than in connection with any sale of Collateral permitted
herein); or

 

(iv)          amend any provision of this Section 13.04;

 

(b)           no amendment, waiver or consent shall, unless in writing and
signed by each Lender specified below for such amendment, waiver or consent:

 

(i)            increase the Commitments of a Lender without the consent of such
Lender;

 



-85-

 

 

(ii)            reduce the principal of, or stated rate of interest on, or
stated Prepayment Premium payable on, the Term Loans owed to a Lender or any
fees or other amounts stated to be payable hereunder or under the other Loan
Documents to such Lender without the consent of such Lender;

 

(iii)           postpone any date scheduled for any payment of principal of, or
interest on, the Term Loans, any date scheduled for payment or for any date
fixed for any payment of fees hereunder (excluding the due date of any mandatory
prepayment of a Term Loan), in each case payable to a Lender without the consent
of such Lender;

 

(iv)          change the order of application of prepayment of the Term Loans
from the application thereof set forth in the applicable provisions of
Section 4.01(b) or Section 4.01(c) in any manner that adversely affects the
Lenders without the consent of holders of a majority of the Commitments or Term
Loans outstanding or otherwise change any provision requiring the pro rata
distributions hereunder among the Lenders without all Lenders’ consent; or

 

(v)           modify Section 2.02 without the consent of each Lender directly
and adversely affected thereby.

 

Section 13.05.      Successors and Assigns.

 

(a)           General. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that (i) no Obligor may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by such Obligor without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (e) of this
Section) and, to the extent expressly contemplated hereby, the Indemnified
Parties of the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)           Amendments to Loan Documents; Majority Lender Vote. Each of the
Lenders and the Obligors agrees to enter into such amendments to the Loan
Documents, and such additional Security Documents and other instruments and
agreements, in each case in form and substance reasonably acceptable to the
Lenders and the Obligors, as shall reasonably be necessary to implement and give
effect to any assignment properly made by any Lender (or any direct or indirect
assignee thereof) from time to time in accordance with this Section 13.05.

 

(c)           Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (c)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Assignee) all or a portion of its rights and obligations
under the Loan Documents (including all or a portion of its Commitment and the
Term Loans at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld) of the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of any
Commitment or of all or any portion of a Term Loan to a Lender, an Affiliate of
a Lender or an Approved Fund.

 



-86-

 

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Term Loans, the amount of the Commitment or Term Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $500,000, unless the Administrative
Agent otherwise consents;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement and the other Loan Documents; and

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement in form and substance reasonably
satisfactory to Administrative Agent.

 

For the purposes of this Section 13.05(c), the term “Approved Fund” and
“Ineligible Assignee” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Assignee” means (a) a natural person or (b) the Obligors or any of
their respective Affiliates.

 

(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment Agreement, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment Agreement, have the
rights and obligations of a Lender under the Loan Documents, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under the Loan Documents
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto). Any assignment or transfer by a Lender of rights or
obligations under the Loan Documents that does not comply with this
Section 13.05 shall be treated for purposes of the Loan Documents as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 



-87-

 

 

(d)           Register. The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Term Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. No assignment shall be
effective for purposes of this Agreement unless (i) it has been recorded in the
Register as provided in this paragraph and (ii) any written consent to such
assignment required by paragraph (b) of this Section has been obtained.

 

(e)            Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower, sell participations to any Person (a
“Participant”), other than a natural person, in all or a portion of such
Lender’s rights and obligations under the Loan Documents (including all or a
portion of its Commitment and the Term Loans owing to it); provided that
(i) such Lender’s obligations under the Loan Documents shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower shall continue to
deal solely and directly with such Lender in connection therewith.

 

(f)            Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) increase or extend the
term of such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on the Term Loans or any portion of any fee hereunder
payable to the Participant, (iii) reduce the amount of any such payment of
principal, or (iv) reduce the rate at which interest is payable thereon to a
level below the rate at which the Participant is entitled to receive such
interest. The Borrower agrees that each Participant shall be entitled to the
benefits of Section 5.03 (subject to the requirements and limitations therein,
including the requirements under Section 5.03(e) (it being understood that the
documentation required under Section 5.03(e) shall be delivered to the Borrower
and the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 13.05(a), provided that
such Participant (A) agrees to be subject to the provisions of
Section 5.03(g) as if it were an assignee under Section 13.05(a); and (B) shall
not be entitled to receive any greater payment under Section 5.03, with respect
to any participation, than its participating Lender would have been entitled to
receive, unless the sale of the participation to such Participant is made with
the Borrower’s prior written consent. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 4.04(a) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Term Loans
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 



-88-

 

 

(g)           Certain Pledges. Subject to Section 13.05(d), the Lenders may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement and any other Loan Document to secure obligations of
the Lenders, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or another central bank; provided that no such pledge or
assignment shall release the Lenders from any of their obligations hereunder or
substitute any such pledgee or assignee for the Lenders as a party hereto.

 

Section 13.06.      Survival. The obligations of the Borrower under
Sections 5.01, 5.02, 5.03, 13.03, 13.05, 13.09, 13.10, 13.11, 13.12, 13.14,
13.15 and Article 11 (solely to the extent guaranteeing any of the obligations
under the foregoing Sections) shall survive the repayment of the Obligations and
the termination of the Commitments and, in the case of any Lender’s assignment
of any interest in the Commitments or the Term Loans hereunder, shall survive,
in the case of any event or circumstance that occurred prior to the effective
date of such assignment, the making of such assignment, notwithstanding that
such Lenders may cease to be a “Lender” hereunder. In addition, each
representation and warranty made, or deemed to be made by a notice of the Term
Loans, herein or pursuant hereto shall survive the making of such representation
and warranty.

 

Section 13.07.   Captions. The table of contents and captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

 

Section 13.08.   Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed signature page of this Agreement
by facsimile transmission or electronic transmission (in PDF format) shall be
effective as delivery of a manually executed counterpart hereof.

 

Section 13.09.   Governing Law. This Agreement and the other Loan Documents, the
rights and obligations of the parties hereunder and thereunder, and all claims,
disputes and matters arising hereunder or thereunder or related hereto or
thereto, shall be governed by, and construed in accordance with, the laws of the
State of New York applicable to contracts executed in and to be performed
entirely within that state, without reference to conflicts of laws provisions
(other than Section 5-1401 of the New York General Obligations Law).

 



-89-

 

 

Section 13.10.   Jurisdiction, Service of Process and Venue.

 

(a)            Submission to Jurisdiction. Each Obligor agrees that any suit,
action or proceeding with respect to this Agreement or any other Loan Document
to which it is a party or any judgment entered by any court in respect thereof
shall be brought in the Supreme Court of the State of New York sitting in
New York County or in the United States District Court for the Southern District
of New York and irrevocably submits to the exclusive jurisdiction of each such
court for the purpose of any such suit, action, proceeding or judgment.

 

(b)           Alternative Process. Nothing herein shall in any way be deemed to
limit the ability of the Lenders to serve any such process or summonses in any
other manner permitted by applicable Law.

 

(c)           Waiver of Venue, Etc. Each Obligor irrevocably waives to the
fullest extent permitted by law any objection that it may now or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document and hereby further
irrevocably waives to the fullest extent permitted by law any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. A final judgment (in respect of which time for all appeals
has elapsed) in any such suit, action or proceeding shall be conclusive and may
be enforced in any court to the jurisdiction of which such Obligor is or may be
subject, by suit upon judgment.

 

Section 13.11.   Waiver of Jury Trial. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any suit, action or proceeding arising out of or relating to
this Agreement, the other loan documents or the transactions contemplated hereby
or thereby.

 

Section 13.12.   Waiver of Immunity. To the extent that any Obligor may be or
become entitled to claim for itself or its property or revenues any immunity on
the ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such obligor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.

 

Section 13.13.   Entire Agreement. This Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Each
Obligor acknowledges, represents and warrants that in deciding to enter into
this Agreement and the other Loan Documents or in taking or not taking any
action hereunder or thereunder, it has not relied, and will not rely, on any
statement, representation, warranty, covenant, agreement or understanding,
whether written or oral, of or with the Lenders other than those expressly set
forth in this Agreement and the other Loan Documents.

 



-90-

 

 

Section 13.14.   Severability. If any provision hereof is found by a court to be
invalid or unenforceable, to the fullest extent permitted by applicable Law the
parties agree that such invalidity or unenforceability shall not impair the
validity or enforceability of any other provision hereof.

 

Section 13.15.   No Fiduciary Relationship. The Borrower acknowledges that the
Lenders have no fiduciary relationship with, or fiduciary duty to, the Borrower
arising out of or in connection with this Agreement or the other Loan Documents,
and the relationship between the Lenders and the Borrower are solely that of
creditors and debtor. This Agreement and the other Loan Documents do not create
a joint venture among the parties.

 

Section 13.16.   USA Patriot Act. The Lenders hereby notify the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), they are required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

Section 13.17.   Treatment of Certain Information; Confidentiality. The Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed to (a) its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (collectively, “Representatives”) (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as FINRA or the National Association of Insurance Commissioners)
or any exchange, (c) to the extent required by the applicable Laws or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those in this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower or any Guarantor and its
obligation, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Lender, or any of its respective
Representatives on a nonconfidential basis from a source other than the Borrower
or any other Obligor. For purposes of this Section, “Information” means all
information received from an Obligor relating to an Obligor or its Subsidiary or
any of their respective businesses, except that the term “Information” shall not
include, and the Lenders shall not be subject to any confidentiality obligation
with respect to any information that (i) is or becomes available to the Lender
or any of its Representatives on a nonconfidential basis prior to disclosure by
an Obligor or its Subsidiary, (ii) becomes available to a Lender or any of its
Representatives after disclosure by the Borrower or any other Obligor from a
source that, to the knowledge of such Lender, is not subject to a
confidentiality obligation to the Borrower or such other Obligor, (iii) is or
becomes publicly available other than as a result of a breach by such Lender, or
(iv) is developed by a Lender or any of its Representatives. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 



-91-

 

 

In the case of any Lender that has elected to receive material non-public
information pursuant to Section 8.02, such Lender acknowledges that (a) the
Information may include material non-public information concerning an Obligor or
its Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

 

Section 13.18.   Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, each Lender
agrees, and the Administrative Agent is hereby irrevocably authorized by each
Lender and given a limited power of attorney by each Lender to perform the
actions described hereafter in this Section 13.18 (without requirement of notice
to or consent of any Lender except as expressly required by Section 13.04) to
take any action reasonably requested by the Borrower having the effect of
releasing any Collateral or Obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to by the Lenders or (ii) under the circumstances described in
paragraph (b) below.

 

(b)           At such time as the Term Loans and the other Obligations (other
than the inchoate indemnity obligations and the Warrant Obligations) under the
Loan Documents shall have been paid in full in cash and the Commitments have
been terminated, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Obligor under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

 

Section 13.19.   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 



-92-

 

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)           the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Remainder of the Page Intentionally Left Blank; Signature Pages Follow]

 



-93-

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

Borrower:      Agile Therapeutics, Inc.       By: /s/ Dennis Reilly     Name:
Dennis Reilly     Title: Chief Financial Officer and Treasurer         Address
for Notices:       Agile Therapeutics, Inc.   101 Poor Farm Road   3rd Floor  
Princeton, New Jersey 18540   Attention: Dennis Reilly       With a copy to
(which shall not constitute notice):       Morgan, Lewis & Bockius LLP   1701
Market Street   Philadelphia, PA 19103-2921   Attention: Andrew Budreika

 

[Signature Page to Credit Agreement and Guaranty]

 





 

 

Lenders:

 

Perceptive Credit Holdings III, LP

 

By:  Perceptive Credit Opportunities GP, LLC, its general partner

 

 

By: /s/ Sandeep Dixit   Name: Sandeep Dixit   Title: Chief Credit Officer      
By: /s/ Sam Chawla   Name: Sam Chawla   Title: Portfolio Manager  

 

Address for Notices:

 

Perceptive Credit Holdings III, LP

c/o Perceptive Advisors LLC

51 Astor Place

10th Floor

New York, New York 10003

Attention: Sandeep Dixit

E-mail: Sandeep@perceptivelife.com; PCOFReporting@perceptivelife.com

 

with a copy to:

 

Chapman and Cutler LLP 

1270 Avenue of the Americas 

30th Floor 

New York, New York 10020-1708

Attention: Nicholas Whitney 

E-mail: Whitney@chapman.com

 

[Signature Page to Credit Agreement and Guaranty]

 





 

 

Administrative Agent:

 

Perceptive Credit Holdings III, LP

 

By: Perceptive Credit Opportunities GP, LLC, its general partner

 

 



By: /s/ Sandeep Dixit   Name: Sandeep Dixit   Title: Chief Credit Officer      
By: /s/ Sam Chawla   Name: Sam Chawla   Title: Portfolio Manager  

 

Address for Notices:

 

Perceptive Credit Holdings III, LP 

c/o Perceptive Advisors LLC 

51 Astor Place 

10th Floor 

New York, New York 10003 

Attention: Sandeep Dixit 

E-mail: Sandeep@perceptivelife.com; PCOFReporting@perceptivelife.com

 

with a copy to:

 

Chapman and Cutler LLP 

1270 Avenue of the Americas 

30th Floor 

New York, New York 10020-1708 

Attention: Nicholas Whitney 

E-mail: Whitney@chapman.com

 



-3-

 

 